 



SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT to the Loan and Security Agreement referred to below,
dated as of July 24, 2019 (this “Second Amendment”) by and among FAT BRANDS
INC., a Delaware corporation, as borrower (the “Borrower”), the subsidiaries and
affiliates of the Borrower listed on the signature pages hereto (the
“Guarantors”, and together with the Borrower, the “Loan Parties”), The Lion
Fund, L.P. (“Lion I”) and The Lion Fund II, L.P. (“Lion II”, together with Lion
I, each a “Lender”, and together with their respective successors and assigns,
collectively, the “Lenders”) and The Lion Fund, L.P., as collateral agent for
the Lenders (in such capacity, the “Collateral Agent”). Capitalized terms not
otherwise defined in this Second Amendment have the same meanings as specified
in the Loan Agreement (as defined below), as amended by this Second Amendment.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Collateral Agent have entered into
that certain Term Loan Agreement, dated as of January 29, 2019 (together with
all exhibits and schedules attached thereto, as amended by that certain First
Amendment To Loan and Security Agreement, dated June 19, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Loan Agreement” as amended by this Second
Amendment, the “Amended Loan Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders extend an additional senior
secured term loan to the Borrower in the amount of Five Hundred Thousand Dollars
($500,000) (the “Second Amendment Effective Date Loan”) under the Loan
Agreement, the proceeds of which will be used to (i) fund certain fees and
expenses in connection with certain amendments to the Warrant to be made
pursuant to that certain First Amendment of Warrant Agreement, dated as of the
date hereof (the “First Amendment to the Warrant Agreement”) by and between Fat
Brands, Inc., and Lion I and Lion II, as warrant holders, and (ii) fund fees,
costs and expenses payable by the Borrower in connection with the First
Amendment to the Warrant Agreement, the entering into this Second Amendment and
the borrowing of the Second Amendment Effective Date Loan under the Loan
Agreement;

 

WHEREAS, the Borrower has requested, pursuant to Section 13.13 of the Loan
Agreement, that the Loan Agreement be amended to, among other things, (i) permit
the incurrence of the Second Amendment Effective Date Loan under the Loan
Agreement, (ii) amend Section 6.25 in connection with the entering into the
First Amendment to Warrant Agreement, and (iii) amend certain other provisions
of the Loan Agreement as set forth in this Second Amendment;

 

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this Second Amendment becoming effective and
agrees to reaffirm its obligations pursuant to the Amended Loan Agreement and
the other Loan Documents to which it is a party; and

 

WHEREAS, the Lenders are willing to effect the amendments set forth herein and
agree to the terms of the Amended Loan Agreement, in each case on the terms and
subject to the conditions of this Second Amendment.

 

 

 

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

SECOND AMENDMENT EFFECTIVE DATE LOAN

 

SECTION 1.1 Second Amendment Effective Date Loan. Subject to the terms and
conditions of this Second Amendment and the Amended Loan Agreement and relying
upon the representations and warranties set forth in the Amended Loan Agreement
and this Second Amendment, each Lender agrees to make the Second Amendment
Effective Date Loan in a single draw to the Borrower on the Second Amendment
Effective Date in the amount set forth opposite such Lender’s name on Schedule A
annexed hereto under the caption. The Second Amendment Effective Date Loan is a
term loan and once borrowed, may not be re-borrowed.

 

SECTION 1.2 Terms of the Second Amendment Effective Date Loan. Notwithstanding
any provision to the contrary herein or in the Amended Loan Agreement, (a) the
terms of the Second Amendment Effective Date Loan shall be the same as the terms
of the Loan outstanding immediately prior to giving effect to this Second
Amendment, (b) the Second Amendment Effective Date Loan will constitute Loans,
and (c) the Second Amendment Effective Date Loan and the Loan funded under the
Loan Agreement prior to the Second Amendment Effective Date shall collectively
constitute one tranche and one Class of Loans under the Amended Loan Agreement.

 

ARTICLE II

 

AMENDMENTS TO LOAN AGREEMENT

 

SECTION 2.1 Amendment of Existing Loan Agreement. Pursuant to Section 13.13 of
the Loan Agreement, the Borrower and the Lenders agree that, on the Second
Amendment Effective Date, the Loan Agreement shall hereby be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double- underlined text (indicated
textually in the same manner as the following example: double- underlined text)
as set forth in the Amended Loan Agreement attached hereto as Exhibit A and
subject to the satisfaction of the conditions precedent set forth in Article III
below.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

The effectiveness of this Second Amendment (including the commitments in Article
I and amendments set forth in Article II are subject to the satisfaction (or
waiver by the Lenders as determined in their sole discretion) of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “Second Amendment Effective Date”):

 

2

 

 

SECTION 3.1 Second Amendment and Loan Documents. The Lenders shall have received
copies of this Second Amendment and each other Loan Document executed and
delivered by each applicable Loan Party and each other Person party thereto.

 

SECTION 3.2 USA Patriot Act. The Lenders shall have received, and be reasonably
satisfied in form and substance with, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, but not restricted
to, the Patriot Act.

 

SECTION 3.3 Beneficial Ownership Certification. At least five days prior to the
Closing Date, if Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver to the Lenders a
Beneficial Ownership Certification in relation thereto.

 

SECTION 3.4 Notice of Borrowing. The Lenders shall have received a fully
executed Notice of Borrowing.

 

SECTION 3.5 Organizational Documents; Incumbency. The Lenders shall have
received (i) copies of each Organizational Document of each Loan Party and, to
the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Second Amendment Effective Date or a
recent date prior thereto; (ii) signature and incumbency certificates of the
officers of each Person executing any Loan Documents; (iii) resolutions of the
Board of Directors or similar governing body of each Loan Party approving and
authorizing the execution, delivery and performance of this Second Amendment
Effective Date and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Second Amendment Effective Date,
certified as of the Second Amendment Effective Date by such Loan Party’s
secretary or an assistant secretary or other authorized officer as being in full
force and effect without modification or amendment; (iv) a good standing
certificate from the applicable governmental authority (x) of each Loan Party’s
jurisdiction of incorporation, organization or formation and (y) in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Second Amendment Effective
Date, except, in the case of subclause (y) where failure to so qualify would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.6 Governmental Authorizations and Consents. Each Loan Party shall have
obtained all governmental authorizations and all consents of other Persons, in
each case that are necessary or reasonably advisable in connection with the
transactions contemplated by the Loan Documents and each of the foregoing shall
be in full force and effect and in form and substance satisfactory to the
Lenders.

 

SECTION 3.7 No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or, to the knowledge of any Loan Party, threatened in
writing in any court or before any arbitrator or governmental authority that, in
the reasonable discretion of the Lenders, singly or in the aggregate: (i)
prohibits, limits, restrains or impairs the making of the Second Amendment
Effective Date Loan or the rights of the Lenders under this Second Amendment or
the Amended Loan Agreement or any of the other transactions contemplated by the
Loan Documents, (ii) prohibits, limits, retains or impairs the grant by the Loan
Parties of a first priority Lien on the Collateral in favor of the Collateral
Agent, or (iii) that could have a Material Adverse Effect.

 

3

 

 

SECTION 3.8 No Material Adverse Effect. Since the Closing Date, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

SECTION 3.9 Representations and Warranties. Immediately before and immediately
after giving effect to the Second Amendment Effective Date Loan, the
representations and warranties contained herein, the Amended Loan Agreement and
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty that is already qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Second Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date.

 

SECTION 3.10 No Default. As of the Second Amendment Effective Date, no event
shall have occurred and be continuing or would immediately result from the
consummation of the Second Amendment Effective Date Loan that would constitute
an Event of Default or a Default.

 

SECTION 3.11 Expenses. Borrower shall have paid or reimbursed to the Lenders for
their reasonable due diligence expenses, including the fees and disbursements of
its legal counsel, incurred in connection with preparation, execution and
delivery of this Agreement and the First Amendment to the Warrant Agreement.

 

SECTION 3.12 Warrant Amendment. The Lenders shall have received copies of the
First Amendment to the Warrant Agreement executed and delivered by each of the
Persons party thereto.

 

SECTION 3.13 Solvency. On the Second Amendment Effective Date, both before and
after giving effect to the incurrence of the Second Amendment Effective Date
Loan, and the use of proceeds thereof, the Loan Parties shall be Solvent.

 

SECTION 3.14 Closing Certificate. The Lenders shall have received a certificate
dated the First Amendment Effective Date and signed by a responsible officer of
the Borrower, confirming compliance with the conditions precedent set forth in
Sections 3.6, 3.7, 3.8, 3.9, 3.10 and 3.13 hereof.

 

4

 

 

ARTICLE IV

 

REAFFIRMATION OF GRANT OF SECURITY INTEREST

 

Each of the Reaffirming Parties, as party to the Amended Loan Agreement and the
other Loan Documents to which it is a party, hereby (i) reaffirms (A) each lien
granted by it to the Collateral Agent for the benefit of the Lenders and (B) any
guaranty made by it pursuant to the Amended Loan Agreement, and (ii)
acknowledges and agrees that the grants of security interests in all of the
Collateral shall remain in full force and effect after giving effect to the
Second Amendment. Nothing contained in this Second Amendment shall be construed
as substitution or novation of the obligations outstanding under the Amended
Loan Agreement or the other Loan Documents, which shall remain in full force and
effect, except to any extent modified hereby.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the other parties hereto to enter into this Second Amendment, the
Borrower and each of the Loan Parties represents and warrants to each of the
Lenders that, as of the Second Amendment Effective Date:

 

(a) this Second Amendment has been duly authorized, executed and delivered by
the Borrower and the other Loan Parties and constitutes, and the Amended Loan
Agreement constitutes, its legal, valid and binding obligation, enforceable
against the Borrower and the other Loan Parties in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally, and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
by principles of good faith and fair dealing;

 

(b) each of the representations and warranties made by any Loan Party in or
pursuant to the Amended Loan Agreement or any other Loan Document shall be true
and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects) on and as of the Second Amendment Effective Date as if
made on and as of the Second Amendment Effective Date (unless stated to relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall have been true and
correct in all respects) as of such earlier date); and

 

(c) no Default or Event of Default shall have occurred and be continuing on the
Second Amendment Effective Date.

 

5

 

 

ARTICLE VI

 

EFFECTS ON LOAN DOCUMENTS

 

Except as specifically amended herein or contemplated hereby, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed and this Second Amendment shall not be considered a
novation. Except as specifically amended herein or contemplated hereby, the
execution, delivery and effectiveness of this Second Amendment shall not operate
as a waiver of any right, power or remedy of any Lender or the Collateral Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents.
Each Loan Party acknowledges and agrees that, on and after the Second Amendment
Effective Date, this Second Amendment and each of the other Loan Documents to be
executed and delivered by the Loan Parties in connection herewith shall
constitute a Loan Document for all purposes of the Amended Loan Agreement. On
and after the Second Amendment Effective Date, each reference in the Amended
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the
Amended Loan Agreement, and this Second Amendment and the Amended Loan Agreement
shall be read together and construed as a single instrument. Nothing herein
shall be deemed to entitle any Loan Party to a further consent to, or a further
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Loan
Agreement or any other Loan Document in similar or different circumstances.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.1 Indemnification. The Borrower hereby confirms that the
indemnification provisions of the Amended Loan Agreement shall apply to this
Second Amendment and the transactions contemplated hereby.

 

SECTION 7.2 Amendments; Execution in Counterparts; Severability.

 

(a) This Second Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Lenders party
hereto and the Collateral Agent, in each case to the extent required by the Loan
Agreement; and

 

(b) To the extent any provision of this Second Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Second Amendment in any
jurisdiction.

 

6

 

 

SECTION 7.3 Governing Law; Waiver of Jury Trial; Jurisdiction. This Second
Amendment shall be construed in accordance with and governed by the law of the
State of New York. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) ARISING
OUT OF OR IN CONNECTION WITH THIS SECOND AMENDMENT, THE AMENDED LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT. The provisions of Sections 13,2 and 13.9 of the
Amended Loan Agreement are incorporated herein by reference, mutatis mutandis.

 

SECTION 7.4 Headings. Section headings in this Second Amendment are included
herein for convenience of reference only, are not part of this Second Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Second Amendment.

 

SECTION 7.5 Counterparts. This Second Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

 

SECTION 7.6 Severability. Any term or provision of this Second Amendment which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Second Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Second Amendment in any other jurisdiction. If any
provision of this Second Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

[Remainder of page intentionally left blank.]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

  Borrower:         FAT BRANDS INC.         By: /s/ Andrew A. Wiederhorn  
Name:  Andrew A. Wiederhorn   Title: Chief Executive Officer

 

  GUARANTORS:         Fatburger North America, Inc., a Delaware corporation    
    By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title:  Chef
Executive Officer

 

 

Ponderosa Franchising Company LLC, a Delaware limited liability company

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

 

Bonanza Restaurant Company LLC, a Delaware limited liability company

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

[Signature Page to Second Amendment to Loan Agreement]

 

 

 

 

 

Ponderosa International Development, Inc., a Delaware corporation

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

 

Puerto Rico Ponderosa, Inc., a Delaware corporation

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

 

Buffalo’s Franchise Concepts Inc., a Delaware corporation

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

 

Hurricane AMT LLC, a Delaware limited liability company

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

[Signature Page to Second Amendment to Loan Agreement]

 

 

 

 

 

Fatburger Corporation, a Delaware corporation

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title: Chef
Executive Officer

 

 

Homestyle Dining LLC, a Delaware limited liability company

        By:  /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title:
Manager

 

 

EBIP Holdings, LLC, a Virginia limited liability company

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title:
Manager

 

 

EB Franchises, LLC, a Virginia limited liability company

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title:
Manager

 

 

EB Creative Fund, LLC, a Virginia limited liability company

        By: /s/ Andrew A. Wiederhorn   Name:  Andrew A. Wiederhorn   Title:
Manager

 

[Signature Page to Second Amendment to Loan Agreement]

 

 

 

 

  LENDERS AND COLLATERAL AGENT:          

The Lion Fund, L.P., as Lender and the Collateral Agent

          By: Biglari Capital Corp., it general partner             By: /s/
Sardar Biglari     Name: Sardar Biglari     Title: Authorized Signatory

 

  The Lion Fund II, L.P., as Lender           By: Biglari Capital Corp., it
general partner             By: /s/ Sardar Biglari     Name: Sardar Biglari    
Title: Authorized Signatory

 

[Signature Page to Second Amendment to Loan Agreement]

 

 

 

 

SCHEDULE A

 

Name of Lender  Second Amendment Effective Date Loan Commitments  The Lion Fund,
L.P.  $125,000  The Lion Fund II, L.P.  $375,000  Total:  $500,000 

 

 

 

 

EXHIBIT A

 

Amended Loan Agreement

 

[See attached.]

 

 

 

 

EXHIBIT A TO FIRSTSECOND AMENDMENT

 

LOAN AND SECURITY AGREEMENT

 

among

 

FAT Brands Inc., as the Borrower;

 

the subsidiaries and affiliates of the Borrower

listed on the signature pages hereto, as Guarantors;

 

The Lion Fund, L.P. and The Lion Fund II, L.P., as Lenders;

 

and

 

The Lion Fund, L.P., as Collateral Agent for the Lenders

 

Dated as of January 29, 2019,

 

as amended by the First Amendment, dated as of June 19, 2019,

 

as amended by the Second Amendment, dated as of July 24, 2019

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement, dated as of January 29, 2019 (the “Closing
Date”), as amended by the First Amendment, dated as of June 19, 2019 (the
“Firstand the Second Amendment, dated as of July 24, 2019 (the “Second Amendment
Effective Date”), is made by and among FAT Brands Inc., a Delaware corporation
(“Borrower”), the subsidiaries and affiliates of the Borrower listed on the
signature pages hereto (the “Guarantors”), The Lion Fund, L.P. (“Lion I”) and
The Lion Fund II, L.P. (“Lion II”, together with Lion I, each a “Lender”, and
together with their respective successors and assigns, collectively, the
“Lenders”), and The Lion Fund, L.P., as collateral agent for the Lenders (in
such capacity, the “Collateral Agent”).

 

RECITALS:

 

A. The Borrower requested that Lenders extend a senior secured term loan
facility to the Borrower in the amount of Twenty Million Dollars ($20,000,000),
the proceeds of which were used on the Closing Date to (i) retire and extinguish
all of the then-existing senior secured indebtedness owed to FB Lending, LLC, a
California limited liability company (“FB Lending”) under that certain Loan and
Security Agreement dated July 3, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “FB
Facility”) between the Borrower and FB Lending, for a payment of approximately
Eighteen Million Dollars ($18,000,000) and (ii) fund Transaction Costs. To
induce the Lenders to make the Loans hereunder, the Borrower agreed to grant a
first priority security interest in all its assets to secure its Obligations
under the Loan Documents.

 

B. The Borrower has requested that Lion I extend an additional senior secured
term loan to the Borrower in the amount of Three Million Five Hundred Thousand
Dollars ($3,500,000), the proceeds of which will bewere used on the First
Amendment Effective Date to (i) together with the Seller Note, consummate the
acquisition of EBIP Holdings, LLC, EB Franchises, LLC and EB Creative Fund, LLC
(collectively, “Elevation”) pursuant to that certain Membership Interest
Purchase Agreement, dated on or about the First Amendment Effective Date (the
“Elevation Acquisition Agreement”), by and among the Borrower, Elevation
Franchise Ventures, LLC, a Delaware limited liability company, AH-HA Holdings,
LLC, a Virginia limited liability company, and Hans Hess, in his capacity as
their representative and individually (the “Elevation Acquisition”), (ii)
consummate the acquisition of certain rights from Fransmart LLC, (iii) fund
transaction expenses and working capital, and (iv) fund Acquisition Transaction
Costs.

 

C. The Borrower has requested that the Lenders extend an additional senior
secured term loan to the Borrower in the amount of Five Hundred Thousand Dollars
($500,000), the proceeds of which will be used to (i) fund certain fees and
expenses in connection with certain amendments to the Warrant to be made
pursuant to that certain First Amendment of Warrant Agreement, dated as of the
date hereof (the “First Amendment to the Warrant Agreement”) by and between Fat
Brands, Inc., and Lion I and Lion II, as warrant holders, and (ii) fund fees,
costs and expenses payable by the Borrower in connection with the First
Amendment to the Warrant Agreement, the entering into this Second Amendment and
the borrowing of the Second Amendment Effective Date Loan under the Loan
Agreement.

 

 

 

 

BD. To induce the Lenders to make the Loans hereunder, the Guarantors, for good
and valuable consideration, agreed to guaranty the Borrower’s Obligations under
the Loan Documents and to grant to the Collateral Agent, for the benefit of the
Lenders, a first priority security interest in all the assets of the Guarantors
to secure the Obligations under the Loan Documents.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
agree as follows:

 

AGREEMENT

 

1. DEFINITIONS. As used herein, the following terms shall have the following
meanings (terms defined in the singular shall have the same meaning when used in
the plural and vice versa):

 

1.1 “Affiliate” shall mean any Person: (i) which directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, Borrower; (ii) which beneficially owns or holds 5% or more of any
class of the voting stock or other equity interest in Borrower; or (iii) 5% or
more of the voting stock or other equity interest of which is beneficially owned
or held by Borrower. For purposes hereof, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
stock or other equity interests. by contract or otherwise.

 

1.2 “Agreement” shall mean this Loan and Security Agreement, together with all
Schedules and Exhibits attached or otherwise identified thereto, as amended by
the First Amendment and the Second Amendment, and as the same may be further
amended, modified, restated or supplemented from time to time.

 

1.3 “Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

 

1.4 “Anti-Terrorism Laws” shall mean any and all laws, regulations, rules,
orders, etc. in effect from time to time relating to anti-money laundering and
terrorism, including, without limitation, Executive Order No. 13224 (effective
September 24, 2001) and the USA Patriot Act.

 

1.5 “Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

2

 

 

1.6 “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

1.7 “Blocked Person” shall mean any person: (a) listed in the annex to Executive
Order No. 13224, (b) owned or controlled by, or acting for or on behalf of, any
person listed in the annex to Executive Order No. 13224, (c) with which any
Lender is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law, (d) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224. (e) a person that
is named a “specially designated national” or “blocked person” on the most
current list published by OFAC or other similar list, (f) a person that is named
a “denied person” on the most current list published by the U.S. Commerce
Department, or (g) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a person resident
in a Sanctioned Country to the extent subject to a sanctions program
administered by OFAC.

 

1.8 “Borrower” shall have the meaning set forth in the Preamble of this
Agreement.

 

1.9 “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which commercial banks under the laws of the State of New York are authorized
or required by law to close.

 

1.10 “Capital Expenditure” shall mean, as determined in accordance with GAAP,
the dollar amount of gross expenditures (including obligations under capital
leases) made or incurred for fixed assets, real property, plant and equipment,
and all renewals, improvements and replacements thereto (but not repairs
thereof) during any period.

 

1.11 “Change of Control” means the occurrence of any of the following:

 

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Subsidiaries taken as a whole to any “person” or “group”
(as such terms are used in Section 13(d) or 14(d) of the Exchange Act or any
successor provision);

 

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

 

(c) the consummation of any transaction (including, without limitation, any
merger, consolidation or other business combination), the result of which is
that any “person” or “group” (as defined above), other than a Permitted Holder,
becomes the Beneficial Owner in a single transaction or a series of related
transactions, directly or indirectly, of more than 50% of the voting stock of
the Borrower, measured by voting power rather than number of shares; or

 

(d) the first day on which a majority of the members of the Board of Directors
of the Borrower were not members of the Board of Directors on the Closing Date.

 

3

 

 

1.12 “Closing Date” shall have the meaning set forth in the Preamble.

 

1.13 “Closing Date Loan” shall mean the term loan made by the Lenders on the
Closing Date under this Agreement.

 

1.14 “Code” shall mean the Internal Revenue Code of the United States, as
amended.

 

1.15 “Collateral” shall mean all tangible and intangible personal property of
each Loan Party, wherever located and whether now owned or hereafter acquired,
including but not limited to all accounts, contracts rights, franchise rights,
chattel paper, cash, general intangibles, investment property, machinery,
equipment, goods, inventory, furniture, fixtures, letter of credit rights, books
and records, deposit accounts, documents, instruments, money and commercial tort
claims now or hereafter acquired (including, without limitation, those listed on
Schedule 1.14), together with all proceeds thereof, including insurance proceeds
(as each such term above is defined in the UCC).

 

1.16 “Collateral Access Agreement” shall mean a Collateral Access Agreement with
respect to the chief executive office of the Borrower as may be approved by the
Lenders.

 

1.17 “Collateral Questionnaire” shall mean a certificate reasonably satisfactory
to the Lenders that provides information with respect to the personal or mixed
property of each Loan Party.

 

1.18 “Compliance Certificate” shall mean a compliance certificate substantially
in the form attached hereto as Exhibit B.

 

1.19 “Consolidated Adjusted EBITDA” shall mean, without duplication for any
period, Consolidated Net Income for such period, adjusted by adding thereto, in
each case only to the extent (and in the same proportion) deducted in
determining such Consolidated Net Income and without duplication:

 

(a) GAAP depreciation, amortization, Consolidated Interest Expense and income
taxes;

 

(b) one-time non-cash restructuring and integration expenses, extraordinary
losses and charges related to legal and financial services and extraordinary
debt extinguishment, excluding severance fees, and fees and expenses relating to
the transactions contemplated under the Loan Documents; provided that the
aggregate amount included pursuant to this clause (b) shall not exceed 20% of
Consolidated Adjusted EBITDA (prior to giving effect to this clause (b));

 

less without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period, non-cash
gains.

 

4

 

 

1.20 “Consolidated Interest Expense” shall mean, for any period, total
consolidated interest expense (including interest attributable to obligations
under capital leases in accordance with GAAP) of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries.

 

1.21 “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, however,
that there shall be excluded, without duplication:

 

(a) the income (or loss) of any Person accrued prior to the date it became a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries;

 

(b) the income (or loss) of any Person that is not a Subsidiary of the Borrower
or that is accounted for by the equity method of accounting; provided that
Consolidated Net Income shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or cash
equivalents (or to the extent subsequently converted into cash or cash
equivalents) to the Borrower or any of its Subsidiaries by such Person in such
period;

 

(c) the undistributed earnings of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by operation of the terms of its
Organizational Documents or any contractual obligation (other than under any
Loan Document) or requirement of law applicable to such Subsidiary;

 

(d) any after-tax effect of any extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period; and

 

(e) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income.

 

1.22 “Control Agreement” means, with respect to each Loan Party, a deposit
account control agreement over each deposit account (other than any deposit
account that is exclusively a payroll account or zero balance account) of such
Loan Party, for which the average balance over a period of three months is
$20,000 or more.

 

1.23 “Copyright Licenses” shall mean any and all agreements, licenses and
covenants providing for the granting of any right in or to any Copyright or
otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright (whether such Loan Party is licensee or licensor
thereunder) including, without limitation, each agreement required to be listed
in Schedule 9.19 under the heading “Copyright Licenses” (as such schedule may be
amended or supplemented from time to time).

 

5

 

 

1.24 “Copyrights” shall mean all United States, and foreign copyrights (whether
or not the underlying works of authorship have been published), including but
not limited to copyrights in software and all rights in and to databases, and
all designs, whether registered or unregistered, as well as all moral rights,
reversionary interests, and termination rights, and, with respect to any and all
of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 9.19 under the heading “Copyrights” (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof, (iii)
the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (iv) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages and proceeds of suit now or hereafter due and/or payable with
respect thereto, and (v) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.

 

1.25 “Default” shall mean an event or condition the occurrence of which would,
with the lapse of time or the giving of notice, or both, become an Event of
Default, whether or not Lenders have declared an Event of Default to have
occurred.

 

1.26 “Default Rate” shall have the meaning set forth in Section 3.1.

 

1.27 “Domestic Subsidiaries” shall mean a Subsidiary that was formed under the
laws of the United States or any State thereof or the District of Columbia and
is a “United States person” within the meaning of Section 7701(a)(30) of the
Code

 

1.28 “Elevation Acquisition” shall have the meaning set forth in the Preamble of
this Agreement.

 

1.29 “Environment” shall mean any water or water vapor, any land surface or
subsurface, air, fish, wildlife, biota and all other natural resources.

 

1.30 “Environmental Laws” shall mean all federal, state and local environmental,
land use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the Environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of “hazardous substances” and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

1.31 “Equity Interest” shall mean, with respect to a Person, all of the shares,
options, warrants, interests, participations, or other equivalents (regardless
of how designated) of or in such Person, whether voting or nonvoting, including
capital stock (or other ownership or profit interests or units), preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Exchange
Act).

 

1.32 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.33 “Events of Default” shall have the meaning set forth in Article 12 of this
Agreement.

 

6

 

 

1.34 “Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business, including
without limitation amounts received in respect of indemnity obligations of a
seller under any stock or asset purchase agreements, foreign, United States,
state or local tax refunds to the extent not included in the calculation of
EBITDA and pension plan reversions, but excluding (a) cash proceeds received by
any Loan Party pursuant to business interruption policies of insurance and (b)
cash proceeds not exceeding $1,000,000 (per occurrence) received from casualty
insurance policies to the extent used by the Loan Party to replace Equipment
within sixty (60) days of receipt thereof.

 

1.35 “First Amendment” shall mean that certain First Amendment, dated as of June
19, 2019, by and between the Borrower and the Lenders.

 

1.36 “First Amendment Effective Date” shall have the meaning set forth in the
Preamble.

 

1.37 “First Amendment Effective Date Loan” shall mean the term loan made by the
Lenders on the First Amendment Effective Date under this Agreement.

 

1.38 “First Amendment to the Warrant Agreement” shall have the meaning set forth
in the Preamble of this Agreement.

 

1.39 1.38 “Fiscal Year” shall mean with respect to any Person, a year of 365 or
366 days, as the case may be, ending on the last day of June in any calendar
year.

 

1.40 1.39 “GAAP” shall mean United States generally accepted accounting
principles consistently applied and maintained throughout the period indicated
and consistent with the prior financial practice of Borrower, except for changes
mandated by the Financial Accounting Standards Board or any similar accounting
authority of comparable standing. Whenever any accounting term is used herein
which is not otherwise defined, it shall be interpreted in accordance with GAAP.

 

1.41 1.40 “Governmental Authority” shall mean the government of the United
States of America or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

1.42 1.41 “Governmental Rules” shall have the meaning set forth in Section 6.20
of this Agreement.

 

7

 

 

1.43 1.42 “Guarantors” shall mean each of the Borrower’s wholly-owned
subsidiaries and affiliates, including, but not limited to, Fatburger North
America, Inc., a Delaware corporation, Ponderosa Franchising Company LLC, a
Delaware limited liability company, Bonanza Restaurant Company LLC, a Delaware
limited liability company, Ponderosa International Development, Inc., a Delaware
corporation, Puerto Rico Ponderosa, Inc., a Delaware corporation, Buffalo’s
Franchise Concepts Inc., a Delaware corporation, Fatburger Corporation, a
Delaware corporation, and Homestyle Dining LLC, a Delaware limited liability
company, EBIP Holdings, LLC, a Virginia limited liability company, EB
Franchises, LLC, a Virginia limited liability company and EB Creative Fund, LLC,
a Virginia limited liability company (together with any additional Domestic
Subsidiary that at any time after the First Amendment Effective Date becomes an
additional Guarantor to this Agreement and any additional Person that at any
time after the First Amendment Effective Date guarantees payment or performance
of the whole or any part of the Obligations).

 

1.44 1.43 “Indebtedness” shall mean and include all obligations for borrowed
money of any kind or nature, including funded debt and unfunded liabilities;
contingent obligations under guaranties or letters of credit; and all
obligations for the acquisition or use of any fixed asset, including capitalized
leases, or improvements which are payable over a period longer than one year,
regardless of the term thereof or the Person or Persons to whom the same is
payable, and the Obligations; provided that “Indebtedness” shall not include
surety bonds or performance bonds or other obligations of a like nature incurred
in the Borrower’s ordinary course of business as currently conducted.

 

1.45 1.44 “IP Security Agreement” shall mean each intellectual property security
agreement executed and delivered by a Loan Party in favor of The Lion Fund,
L.P., as Collateral Agent for the Lenders, to perfect the Lenders’ security
interest in Collateral consisting of Patents, Trademarks or Copyrights held by
such Loan Party.

 

1.46 1.45 “Lenders’ Commitment” shall mean (a) on the Closing Date, Twenty
Million Dollars ($20,000,000), of which (i) The Lion Fund, L.P.’s commitment is
in a principal amount not to exceed Five Million Dollars ($5,000,000) and (ii)
The Lion Fund II, L.P.’s commitment is in a principal amount not to exceed
Fifteen Million Dollars ($15,000,000) and, (b) on the First Amendment Effective
Date, Three Million Five Hundred Thousand Dollars ($3,500,000), of which The
Lion Fund, L.P.’s commitment is in a principal amount not to exceed Three
Million Five Hundred Thousand Dollars ($3,500,000)., and (c) on the Second
Amendment Effective Date, Five Hundred Thousand Dollars ($500,000), of which (i)
The Lion Fund, L.P.’s commitment is in a principal amount not to exceed One
Hundred Twenty Five Thousand Dollars ($125,000) and (ii) The Lion Fund II,
L.P.’s commitment is in a principal amount not to exceed Three Hundred Seventy
Five Thousand Dollars ($375,000).

 

1.47 1.46 “Loans” shall mean the Closing Date Loan and, the First Amendment
Effective Date Loan and the Second Amendment Effective Date Loan made by the
Lenders under this Agreement.

 

1.48 1.47 “Loan Documents” shall mean this Agreement, the Term Loan Notes, the
Warrant, the Rights Agreement (as defined in the Warrant), the Collateral Access
Agreement, each IP Security Agreement, each Control Agreement and all other
agreements, guaranties, pledges, collateral access agreements, support
agreements, assignments, certificates, documents and instruments to be delivered
by Borrower or any other Person under this Agreement or in connection with the
Loans, the Warrant, the Rights Agreement the Collateral or any other
Indebtedness or Obligations of Borrower to Lenders, as the same may be amended,
modified, restated or supplemented from time to time.

 

8

 

 

1.49 1.48 “Loan Interest Rate” shall mean twenty (20) percent per annum.

 

1.50 1.49 “Loan Party” shall mean the Borrower and the Guarantors.

 

1.51 1.50 “Material Adverse Effect” shall mean any material adverse effect on
(a) the business, assets, operations, or condition, financial or otherwise, of
any Loan Party; (b) any Loan Party’s ability to pay or perform the Obligations
in accordance with their terms; (c) the value, collectability or salability of
the Collateral or the perfection or priority of Lenders’ liens; (d) the validity
or enforceability of this Agreement or any of the Loan Documents; or (e) the
practical realization of the benefits, rights and remedies inuring to Lenders
under this Agreement or under the Loan Documents, all at the reasonable
discretion of the Lenders.

 

1.52 1.51 “Material Contract” means (i) any contract, license or other
arrangement to which the Borrower or any of its Subsidiaries is a party (other
than the Loan Documents) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect,
(ii) any contract, license, agreement or arrangement, individually or in the
aggregate, to which the Borrower or any of its Subsidiaries is a party
(including, without limitation, any agreement or instrument evidencing or
governing Indebtedness) involving aggregate consideration payable (A) to the
Borrower or such Subsidiary in connection with a revenue-generating contract,
license or agreement of $1,000,000 or more per Fiscal Year or (B) by the
Borrower or such Subsidiary in connection with a distributor, licensor, vendor
or supplier contract, license or agreement of $1,000,000 or more per Fiscal Year
(in the case of this clause (ii), other than contracts that by their terms may
be terminated by such Person or the Borrower or any of its Subsidiaries in the
ordinary course of its business upon less than 60 days’ notice without penalty
or premium), and (iii) to the extent not listed above, all contracts and
arrangements listed on Schedule 9.19 (and any extensions or renewals thereof).

 

1.53 1.52 “Make-Whole Amount” shall have the meaning set forth in Section 3.2.

 

1.54 1.53 “Maturity Date” shall mean June 30, 2020.

 

1.55 1.54 “Net Cash Proceeds” shall mean shall mean:

 

(a) with respect to any sale or disposition by any Loan Party of assets
(including, without limitation, the loss, destruction or damage of any thereof
or any actual or threatened (in writing to any Loan Party or Subsidiary thereof)
condemnation, confiscation, requisition, seizure or taking thereof), the amount
of cash proceeds received (directly or indirectly) from time to time (whether as
initial consideration or through the payment of deferred consideration) by or on
behalf of such Loan Party, in connection therewith after deducting therefrom
only (i) fees, commissions, and expenses related thereto and required to be paid
by such Loan Party in connection with such sale or disposition to the extent
that such fees, commissions and expenses are acceptable to Lenders in their
commercially reasonable discretion based on comparable sales or dispositions,
(ii) any Indebtedness that financed such assets and that is required to be paid
by the Loan Party in connection with such sale or disposition and (iii) taxes
paid or payable to any taxing authorities by such Loan Party in connection with
such sale or disposition, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of any Loan Party, and are
properly attributable to such transaction;

 

9

 

 

(b) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party, or the issuance by any Loan Party of any Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Loan Party in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party in connection with such issuance or incurrence to the extent that such
fees, commissions and expenses are acceptable to Lenders in their commercially
reasonable discretion based on comparable sales or dispositions, and (ii) taxes
paid or payable to any taxing authorities by such Loan Party in connection with
such issuance or incurrence, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of any Loan Party, and are
properly attributable to such transaction; and

 

(c) with respect to any Extraordinary Receipt, the aggregate cash proceeds
received by any Loan Party pursuant thereto, net of the direct costs relating
thereto.

 

1.56 1.55 “Notice of Borrowing” shall mean a borrowing request in substantially
the form set forth in Exhibit A attached hereto.

 

1.57 1.56 “Obligations” shall mean and include all loans (including the Loans),
debts, liabilities, obligations, covenants and duties owing by the Borrower to
the Lenders or any Affiliate of the Lenders of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
arising under this Agreement, or any of the other Loan Documents or under any
other agreement or by operation of law, whether or not for the payment of money,
whether arising by reason of an extension of credit, opening, guaranteeing or
confirming of a letter of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by purchase
or assignment), absolute or contingent, due or to become due, now due or
hereafter arising and howsoever acquired including, without limitation, all
interest, charges, expenses, fees, commitment, facility, collateral management
or other fees, attorneys’ fees and expenses, consulting fees and expenses and
any other sum chargeable to the Borrower under this Agreement, or any of the
other Loan Documents and any such other interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower or any other Loan
Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding.

 

10

 

 

1.58 1.57 “OFAC” shall mean the U.S. Department of Treasury Office of Foreign
Assets Control (or any successor agency).

 

1.59 1.58 “Organizational Document” shall mean (i) with respect to any
corporation or company, its certificate, memorandum or articles of
incorporation, association or organization, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

1.60 1.59 “Patent Licenses” shall mean all agreements, licenses and covenants
providing for the granting of any right in or to any Patent or otherwise
providing for a covenant not to sue for infringement or other violation of any
Patent (whether any Loan Party is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 9.19 under
the heading “Patent Licenses” (as such schedule may be amended or supplemented
from time to time).

 

1.61 1.60 “Patents” shall mean all United States and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, without limitation: (i) each
patent and patent application required to be listed in Schedule 9.19 under the
heading “Patents” (as such schedule may be amended or supplemented from time to
time), (ii) all reissues, divisions, continuations, continuations-in- part,
extensions, renewals, and reexaminations thereof, (iii) all patentable
inventions and improvements thereto, (iv) the right to sue or otherwise recover
for any past, present and future infringement or other violation thereof, (v)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

1.62 1.61 “Permitted Holders” shall mean Fog Cutter Capital Group.

 

1.63 1.62 “Permitted Preferred Equity” shall mean the preferred stock existing
as on the Closing Date and listed in Schedule 1.58, plus up to $30,000,000 of
the proposed new Series B Cumulative Preferred Stock, as described in the
Borrower’s Offering Statement filed with the Securities and Exchange Commission
on June 3, 2019.

 

1.64 1.63 “Permitted Liens” shall mean:

 

(a) liens securing the Obligations;

 

(b) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords arising out of operation of law so long as the obligations secured
thereby (i) are not past due or (ii) are being properly contested and for which
Borrower has established adequate reserves;

 

11

 

 

(c) liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security and similar laws;

 

(d) liens in equipment (including capital leases) to secure purchase money
Indebtedness permitted under Section 10.1 hereof, so long as such security
interests do not apply to any property of Borrower other than the equipment so
acquired, and the Indebtedness secured thereby does not exceed the cost of such
equipment;

 

(e) liens incurred in connection with surety bonds or performance bonds and
other obligations of like nature incurred in its ordinary course of business as
currently conducted; and

 

(f) liens for taxes, assessments or governmental charges not delinquent or being
contested by Borrower in good faith by appropriate proceedings being diligently
conducted and for which reserves in accordance with GAAP have been established
and maintained, provided that Borrower has notified Lenders of such a lien and
has provided Lenders with all relevant documentation and related correspondence,
including all ongoing correspondence related to a resolution of the matter.

 

1.65 1.64 “Person” shall mean an individual, partnership, limited liability
company, limited liability partnership, corporation, joint venture, joint stock
company, land trust, business trust or unincorporated organization, or a
government or agency or political subdivision thereof.

 

1.66 1.65 “Plan” shall mean an employee benefit plan or other plan now or
hereafter maintained for employees of Borrower or any subsidiary of Borrower and
covered by Title IV of ERISA.

 

1.67 1.66 “Pledged Debt” shall mean all indebtedness for borrowed money owed to
any Loan Party, whether or not evidenced by any instrument, including, without
limitation, all indebtedness described on Schedule 9.19 under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

 

1.68 1.67 “Pledged Equity Interests” shall mean, in each case as owned by any
Loan Party and pledged as Collateral hereunder, all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and any other participation or
interests in any equity or profits of any entity including, without limitation,
any trust and all management rights relating to any entity whose equity
interests are included as Pledged Equity Interests.

 

12

 

 

1.69 1.68 “Pledged LLC Interests” shall mean all interests in any limited
liability company and each series thereof including, without limitation, all
limited liability company interests listed on Schedule 9.19 (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of any
Loan Party on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company.

 

1.70 1.69 “Pledged Partnership Interests” shall mean all interests in any
general partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 9.19 (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such partnership interests and
any interest of any Loan Party on the books and records of such partnership or
on the books and records of any securities intermediary pertaining to such
interest, all voting rights, management rights and economic rights with respect
to limited liability companies or limited partnerships and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights as a partner of the related partnership.

 

1.71 1.70 “Pledged Stock” shall mean all shares of capital stock owned by such
Grantor, including, without limitation, all shares of capital stock described on
Schedule 6.3 (as such schedule may be amended or supplemented from time to
time), and the certificates, if any, representing such shares and any interest
of any Loan Party in the entries on the books of the issuer of such shares or on
the books of any securities intermediary pertaining to such shares, all voting
rights, management rights and economic rights with respect to corporations, and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.

 

1.72 1.71 “Preferred Equity” means a direct or indirect equity ownership
interest in, economic interests in, or rights with respect to, the Borrower that
provide an equity owner preferred dividend, distribution, payment, or return
treatment relative to other equity owners.

 

1.73 1.72 “Reportable Event” shall have the meaning assigned to that term in
Title IV of ERISA.

 

1.74 1.73 “Requirement of Law” shall mean, as to any Person, such Person’s
Organizational Documents, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

13

 

 

1.75 1.74 “Restricted Junior Payment” shall mean (i) any cash dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of any Loan Party or any of its subsidiaries now or hereafter
outstanding (other than any such dividend or distribution from a Loan Party to
another Loan Party); (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock of any Loan Party or any of its
Subsidiaries now or hereafter outstanding; (iii) payments or pre-payments of
principal under the Seller Note, or with respect to any other earn-out
obligation or deferred purchase price in connection with any acquisition
agreement (other than working capital adjustments) except for (x) regularly
scheduled payments of principal and interest under the Seller Note and (y) the
reduction in balance of the Seller Note pursuant to the “Offset Balance”
provisions in Section 3 of the Seller Note, each of which shall not constitute
Restricted Junior Payments and (iv) any payments of principal, interest, premium
or other amounts payable with respect to any other Subordinate Indebtedness.

 

1.76 1.75 “Sanctioned Country” shall mean any country subject to the sanctions
program identified on the most current list maintained by OFAC.

 

1.77 1.76 “Sanctioned Person” shall mean, at any time, (a) any Person listed in
any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person.

 

1.78 1.77 “Sanctions” shall mean economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

1.79 “Second Amendment” shall mean that certain Second Amendment, dated as of
July 24, 2019, by and between the Borrower and the Lenders.

 

1.80 “Second Amendment Effective Date” shall have the meaning set forth in the
Preamble.

 

1.81 “Second Amendment Effective Date Loan” shall mean the term loan made by the
Lenders on the Second Amendment Effective Date under this Agreement.

 

1.82 1.78 “Seller Note” shall mean that certain Convertible Subordinated
Promissory Note in the initial principal amount of $7,500,000 issued on the
First Amendment Effective Date by the Borrower to Elevation Franchise Ventures,
LLC, a Delaware limited liability company, in connection with the Elevation
Acquisition.

 

1.83 1.79 “Solvent” shall mean when used with respect to any Person, such Person
(a) owns property the fair value of which is greater than the amount required to
pay all of such Person’s Indebtedness (including contingent debts), (b) owns
property the present fair salable value of which is greater than the amount that
will be required to pay the probable liabilities of such Person on its then
existing Indebtedness as such become absolute and matured, (c) is able to pay
all of its Indebtedness as such Indebtedness matures, and (d) has capital
sufficient to carry on its then existing business.

 

14

 

 

1.84 1.80 “Subordinate Indebtedness” shall mean any Indebtedness which is
unsecured, secured by a Lien that is junior in priority to the Lien securing the
Obligations, subordinated or junior in right of payment to the Loans and, with
respect to the Guarantors, the guarantees of the Loans hereunder.

 

1.85 1.81 “Subsidiary” shall mean with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

1.86 1.82 “Term Loan Notes” shall mean the promissory notes, in form and
substance satisfactory to each Lender, to be given by Borrower to Lenders to
evidence the Loans.

 

1.87 1.83 “Trademark Licenses” shall mean any and all agreements, licenses and
covenants providing for the granting of any right in or to any Trademark or
otherwise providing for a covenant not to sue for infringement dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether any Loan Party is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 9.19 (as
such schedule may be amended or supplemented from time to time).

 

1.88 1.84 “Trademarks” shall mean all United States, and foreign trademarks,
trade names, trade dress, corporate names, company names, business names,
fictitious business names, Internet domain names, service marks, certification
marks, collective marks, logos, other source or business identifiers, designs
and general intangibles of a like nature, whether or not registered, and with
respect to any and all of the foregoing: (i) all registrations and applications
therefor including, without limitation, the registrations and applications
required to be listed in Schedule 9.19 (as such schedule may be amended or
supplemented from time to time), (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by any of the foregoing, (iv) the right to sue or otherwise
recover for any past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill, (v)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

1.89 1.85 “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether any Loan Party is
licensee or licensor thereunder) including, without limitation, each agreement
required to be listed in Schedule 9.19 (as such schedule may be amended or
supplemented from time to time).

 

15

 

 

1.90 1.86 “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how whether or not the
foregoing has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to the
foregoing, and with respect to any and all of the foregoing: (i) the right to
sue or otherwise recover for any past, present and future misappropriation or
other violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(iii) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

1.91 1.87 “Transaction Costs” shall mean the fees, costs and expenses payable by
the Borrower on or before the Closing Date in connection with the transactions
contemplated by the Loan Documents.

 

1.92 1.88 “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York from time to time; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of, or remedies with respect to, any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
hereof relating to such perfection, priority or remedies.

 

1.93 1.89 UCC Definitions. References to terms that are not defined herein, but
are defined in the UCC, shall have the meanings given them in the UCC (and, if
defined in more than one Article of the UCC, shall have the meaning given in
Article 9 thereof), including the meanings of Commercial Tort Claims, Commodity
Account, Commodity Contract, Deposit Account, Equipment, General Intangibles,
Goods, Instrument, Inventory, Letter of Credit Right, Payment Intangible,
Proceeds, and Securities Account.

 

1.94 1.90 “Warrant” means that certain Warrant, dated as of January 29, 2019, as
amended by the First Amendment to the Warrant Agreement, by and between the
Borrower and each of the Lenders, in the form of Exhibit C, whether in one or
more warrant agreements.

 

2. THE LOAN.

 

2.1 Draw of Loans. (a) Each Lender made the Closing Date Loan in a single draw
to the Borrower on the Closing Date in the amount of such Lender’s Commitment on
the Closing Date. The Closing Date Loan was a term loan and may not be
re-borrowed.

 

(b) Lion I made the First Amendment Effective Date Loan in a single draw to the
Borrower on the First Amendment Effective Date in the amount of such Lender’s
Commitment on the First Amendment Effective Date. The First Amendment Effective
Date Loan was a term loan and may not be re-borrowed.

 

16

 

 

(c) (b) Subject to the terms and conditions of the FirstSecond Amendment and
this Agreement and relying upon the representations and warranties set forth in
the FirstSecond Amendment and this Agreement, Lion Ieach Lender agrees to make
the FirstSecond Amendment Effective Date Loan in a single draw to the Borrower
on the FirstSecond Amendment Effective Date in the amount of such Lender’s
Commitment on the FirstSecond Amendment Effective Date. The FirstSecond
Amendment Effective Date Loan is a term loan and once borrowed, may not be
re-borrowed.

 

2.2 Manner of Borrowing. The FirstSecond Amendment Effective Date Loan shall be
requested in writing sent via facsimile or electronic transmission by a Notice
of Borrowing executed by an authorized officer of the Borrower not later than
4:00 p.m. Eastern Time on any Business Day. The Lenders will make the
FirstSecond Amendment Effective Date Loan within one (1) Business Day after
Lenders’ receipt of such Notice of Borrowing, if such Notice of Borrowing has
been received by the Lenders no later than 3:00 P.M. the prior day, to an
account specified by the Borrower.

 

2.3 Evidence of Borrower’s Obligations. Borrower’s obligation to pay the
principal of, and interest on, the Loans made to Borrower shall be evidenced by
a Term Loan Note executed by Borrower and delivered to Lenders.

 

2.4 Payment on Maturity Date. Notwithstanding anything herein to the contrary,
on the Maturity Date Borrower shall pay to Lenders in full, in cash, the entire
outstanding principal balance of the Loans, plus all accrued and unpaid interest
thereon and all other Obligations. Any Obligations that are not paid on the
Maturity Date shall bear interest at the Default Rate until paid in full.

 

3. LENDERS’ COMPENSATION.

 

3.1 Interest on Loan. Borrower shall pay interest quarterly, in arrears, on or
before the fifth dayBusiness Day after the end of each fiscal quarter of the
Borrower, on the outstanding principal amount of the Loans at the Loan Interest
Rate. Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, Borrower shall pay interest on the Loans at a rate which is five
percent (5.0%) per annum above the Loan Interest Rate (the “Default Rate”).
Notwithstanding anything contained herein to the contrary, in no event shall any
interest to be paid under this Agreement or under any Loan Document exceed the
maximum rate permitted by law.

 

3.2 Make-Whole Amount. If the Borrower repays, prepays, refinances or replaces a
portion or all of the Loans (i) on or prior to the date that is thirty (30) days
following the Closing Date or with respect to the principal of the Loans of
which has become due or has been declared to be immediately due and payable
prior to the date that is thirty (30) days following the Closing Date (the
amount of any such repayment, prepayment, refinancing replacement or due amount,
the “Repaid Amount”), the Borrower shall pay to the Lenders an amount equal to
the sum of all of the remaining scheduled payments of interest payable on the
Repaid Amount from the date of such repayment or prepayment (or the date of such
acceleration as applicable) up to but not including the date that is four months
(4) following the Closing Date, or (ii) at any time after the date that is
thirty (30) days following the Closing Date, but on or prior to the date that is
six (6) months following the Closing Date or with respect to the principal of
the Loans of which has become due or has been declared to be immediately due and
payable at any time after the date that is thirty (30) days following the
Closing Date, but on or prior to the date that is six (6) months following the
Closing Date, the Borrower shall pay to the Lenders an amount equal to the sum
of all of the remaining scheduled payments of interest payable on the Repaid
Amount from the date of such repayment or prepayment (or the date of such
acceleration as applicable) up to but not including the date that is six (6)
months following the Closing Date, (any such amount payable pursuant to clause
(i) or clause (ii) of this Section 3.2, the “Make-Whole Amount”). If not paid
when due, such Make- Whole Amount shall be added to the outstanding Loan amount
and thereafter accrue interest as the default rate.

 

17

 

 

3.3 Computation of Interest and Fees. All interest and fees chargeable under the
Loan Documents shall be computed on the basis of a 360 day year, in each case,
for the actual number of days elapsed in the period during which the interest or
fees accrue.

 

3.4 Payments. All payments with respect to the Obligations shall be paid,
without any defense, offset or counterclaim of any kind, at 17802 IH 10 West,
Suite 400, San Antonio, TX 78257, or to such other address as the Lenders shall
specify, in accordance with wire instructions to be provided by the Lenders, and
as the Lenders may update such instructions from time to time. Whenever any
payment to be made shall be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing interest in connection with any such
payment.

 

3.5 Optional Prepayment. The Borrower may prepay the principal of the Loans, in
whole or in part, at any time upon written notice to the Lenders. Each such
prepayment of the Loans shall be accompanied by the payment of all accrued and
unpaid interest thereon. Partial prepayments must be in multiples of one million
dollars of principal.

 

3.6 Mandatory Prepayment. Except as set forth herein, the following mandatory
prepayments of the Loans shall be accompanied by the payment of all accrued and
unpaid interest thereon:

 

(a) Dispositions. Within ten (10) Business Days of the date of receipt by the
Loan Parties of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by the Loan Parties of assets (including, the loss, destruction or
damage of any thereof or any actual or threatened (in writing to any Loan Party
or Subsidiary thereof) condemnation, confiscation, requisition, seizure or
taking thereof), the Loan Parties shall prepay the outstanding principal amount
of the Loans in an amount equal to one hundred percent (100%) of such Net Cash
Proceeds received by such Person in connection with such sales or dispositions.

 

(b) Indebtedness. Within ten (10) Business Days of the date of incurrence by the
Loan Parties of any Indebtedness (other than any Indebtedness expressly
permitted under Section 10.1), the Loan Parties shall prepay the outstanding
principal amount of the Loans in an amount equal to one hundred percent (100%)
of the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 3.6(b) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.

 

18

 

 

(c) Equity. Within ten (10) Business Days of the date of the issuance by any
Loan Party of any Equity Interests for cash (other than the issuance of (x)
Permitted Preferred Equity and (y) Equity Interests of the Borrower to
directors, officers and employees of the Borrower pursuant to employee stock
option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board), the Loan Parties shall prepay the
outstanding principal amount of the Loans in an amount equal to one hundred
percent (100%) of the Net Cash Proceeds received by such Person in connection
with such issuance. The provisions of this Section 3.6(c) shall not be deemed to
be implied consent to any such issuance otherwise prohibited by the terms of
this Agreement.

 

(d) Change of Control. Upon the occurrence of a Change of Control, the Loan
Parties shall prepay the Obligations in full.

 

(e) Extraordinary Receipts. As soon as reasonably practicable (but in any event
within ten (10) Business Days) following with the receipt by any Loan Party or
Subsidiary thereof of any Net Cash Proceeds of Extraordinary Receipts, the Loan
Parties shall prepay the outstanding principal amount of the Loans in an amount
equal to 100% of such Net Cash Proceeds.

 

3.7 Taxes. The Borrower will pay for and indemnify the Lenders against any
stamp, court or documentary, intangible, recoding, filing or similar Taxes with
respect to the Loan Documents. All payments to be made by or on behalf of the
Borrower under any Loan Documents shall be made without withholding or deduction
for or on account of any Taxes unless the Borrower is compelled by law to deduct
or withhold such Taxes. In that event, the Borrower shall pay such additional
amounts (other than with respect to net income taxes) as may be necessary in
order that the net amounts received after such withholding or deduction shall
equal the amounts that would have been received if no withholding or deduction
had been made. The Borrower shall timely indemnify the Lender for any Taxes
(other than with respect to net income taxes) with respect to a payment made by
or on account of the obligation of the Borrower or arising from a change in law
hereinafter and increasing the Lender’s cost of making or maintaining any Loan.
The Lenders shall provide to Borrower, to the extent it is legally entitled to
do so and upon reasonable request, any US tax form (and required attachments) to
certify to any Tax exemption with respect to payments hereunder. The parties’
obligations under this provision shall survive any assignment, the termination
of the commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

3.8 Late Fee. In the event the Borrower fails to pay the quarterly interest set
forth in, and in accordance with, the first sentence of Section 3.1, by the
fifth Business Day after the end of each fiscal quarter of the Borrower, then
the Borrower shall pay, in addition to any such interest and Default Interest, a
fee equal to $400,000 (the “Late Fee”). Any such Late Fee shall accrue and
become due and payable on the sixth Business Day following the end of each
fiscal quarter.

 

19

 

 

4. GRANT OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. To induce Lenders to make the Loans hereunder,
and to secure the payment, promptly when due, and the otherwise punctual
performance of all of the Obligations, (a) the Borrower hereby pledges to the
Collateral Agent, and grants to the Collateral Agent, and agrees that the
Collateral Agent, shall have, for the benefit of the Lenders, a first priority
continuing lien upon and security interest in all of the Collateral in which the
Borrower has any right, title or interest; and (b) each Guarantor hereby pledges
to the Collateral Agent, and grants to the Collateral Agent and agrees that the
Collateral Agent shall have, for the benefit of the Lenders, a first priority
continuing lien upon and security interest in, all of the Collateral in which
such Loan Party has any right, title or interest.

 

4.2 Authorization to File. Each Loan Party hereby authorizes the Collateral
Agent to file any financing statements, continuation statements or amendments
thereto that indicate the Collateral as all assets of such Loan Party or words
of similar effect, and contain any other information required by Part 5 of
Article 9 of the UCC. Each Loan Party acknowledges that it is not authorized to
file any financing statement or amendment, termination or corrective statement
with respect to any financing statement without the prior written consent of the
Collateral Agent and agrees that it will not do so without the prior written
consent of the Collateral Agent.

 

4.3 Other Perfection. Each Loan Party will execute and deliver to the Collateral
Agent such security agreements, assignments and other papers as the Collateral
Agent may at any time or from time to time reasonably request that are required
to perfect or protect the security interest granted hereby. Each Loan Party
shall also cooperate with the Lenders, if requested by the Lenders, in obtaining
appropriate waivers or subordinations of interests from such third parties in
any Collateral and in obtaining control of Collateral consisting of deposit
accounts, investment property, letter-of-credit rights or electronic chattel
paper. Each Loan Party shall promptly, and in any event within five (5) Business
Days after the same is acquired by it, notify the Lenders of any commercial tort
claim acquired by it and shall enter into a supplement to this Agreement
granting to the Collateral Agent a security interest in such commercial tort
claim.

 

4.4 Maintenance of Collateral. Each Loan Party shall, at its sole expense, take
good care of all its Collateral and afford it suitable preventive maintenance.
No Loan Party will permit anything to be done that might in any way impair the
value of any of the Collateral or any of the security intended to be afforded by
this Agreement. Each Loan Party shall not pledge, assign or otherwise further
encumber, or permit any additional liens or security interests (other than
Permitted Liens) to attach to, any of the Collateral, nor permit any of the
Collateral to be levied upon under any legal process, nor permit any of the
Collateral to become or be a fixture, except with the express written consent of
Lenders. Upon any breach of the foregoing covenant against encumbrances, the
Collateral Agent may, at the direction of the Lenders at their sole election but
without obligation to do so, and without limiting the Collateral Agent’s and
Lenders’ other remedies (including without limitation declaring an Event of
Default), discharge the encumbrance for the account of and without notice to the
relevant Loan Party, and all expenses incurred by the Collateral Agent and
Lenders in so doing shall be added to the Obligations and shall be payable by
the Loan Parties upon demand, together with, at Lenders’ election, interest
thereon at the Default Rate.

 

20

 

 

4.5 Attorney in Fact. Upon the occurrence and during the continuance of an Event
of Default, each Loan Party hereby appoints the Collateral Agent and such
Person(s) as the Collateral Agent may designate as its attorney in fact to (a)
execute and deliver notices of lien, financing statements, assignments, and any
other documents, notices, and agreements necessary for the perfection of the
Collateral Agent’s security interests in the Collateral, (b) endorse the name of
such Loan Party on any checks, notes, drafts or other forms of payment or
security that may come into the possession of the Collateral Agent or any
Affiliate of the Collateral Agent, (c) sign such Loan Party’s name on invoices
or bills of lading, drafts against customers, notice of assignment,
verifications and schedules, and with respect to invoices, sell the accounts
receivable generated from such invoices, (d) continue or obtain any insurance
and pay all or any part of the premiums therefor and costs thereof, and make,
settle and adjust all claims under such policies of insurance, (e) pay or
discharge any taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any Loan Party or its property, (f) instruct any
third party having custody or control of any Collateral or books and records
belonging or relating to any Loan Party to give the Collateral Agent the same
rights of access and other rights with respect thereto as the Collateral Agent
has under this Agreement and the Loan Documents, (g) notify the Post Office
authorities to change the address of delivery of mail to an address designated
by the Collateral Agent, and open and dispose of mail addressed to such Loan
Party, and (h) generally, to do all things necessary to carry out the terms and
provisions of this Agreement. The powers granted herein, being coupled with an
interest, are irrevocable, and each Loan Party approves and ratifies all acts of
the attorney-in-fact. Neither the Collateral Agent nor its designated Person(s)
shall be liable for any act or omission, error in judgment or mistake of law so
long as the same is not willful or grossly negligent. Any and all sums paid, and
any and all costs, expenses, liabilities, obligations and attorneys’ fees
incurred by the Collateral Agent with respect to the foregoing shall be added
and become part of the Obligations, shall be payable on demand, and shall bear
interest at the Loan Interest Rate, except that, any sums paid by the Collateral
Agent as a result of any Loan Party’s breach of its covenants set forth in
Section 4.4 shall, at the Collateral Agent’s election per direction of the
Lenders, bear interest at the Default Rate. Each Loan Party agrees that the
Collateral Agent’s rights under the foregoing power of attorney or any of the
Collateral Agent’s other rights under this Agreement and the other Loan
Documents shall not be construed to indicate that the Collateral Agent is in
control of the business, management or properties of any Loan Party.

 

4.6 Collateral Agent. Each of the Lenders hereby irrevocably appoints The Lion
Fund, L.P. to act on its behalf as the Collateral Agent hereunder and under the
other Loan Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 4.6 (other than as
expressly provided herein) are solely for the benefit of the Collateral Agent
and the Lenders, and neither the Borrower nor any Loan Party shall have any
rights as a third-party beneficiary of any such provisions (other than as
expressly provided herein). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Requirements of Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties

 

21

 

 

5. APPLICATION OF PROCEEDS. The proceeds of the First Amendment Effective Date
LoanLoans shall be used solely by the Borrower as set forth in the Preamble to
this Agreement.

 

6. INDUCING REPRESENTATIONS. In order to induce Lenders to make the Loans, each
Loan Party makes the following representations and warranties to Lenders on the
date hereof and on the date of issuance of the Warrant:

 

6.1 Organization and Qualifications. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 6.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) except in jurisdictions where the failure to be so qualified or in good
standing has not had, and could not be reasonably expected to have, a Material
Adverse Effect, is qualified to do business and in good standing in every
jurisdiction wherever necessary to carry out its business and operations.

 

6.2 Name and Address. Except as set forth on Schedule 6.2, during the preceding
five (5) years, no Loan Party has been known by, nor has used any other name,
whether corporate, fictitious or otherwise. The full legal name and address of
each Loan Party’s chief executive office is set forth in Schedule 6.2.

 

6.3 Structure. No Loan Party has any subsidiaries or Affiliates, except as set
forth on Schedule 6.3 attached hereto. All of the issued and outstanding capital
stock of each Loan Party is owned by the Persons and in such amounts/percentages
as set forth in Schedule 6.3 attached hereto.

 

6.4 Legally Enforceable Agreement. The execution, delivery and performance of
this Agreement, each and all of the other Loan Documents and each and all other
instruments and documents to be delivered by any Loan Party under the Loan
Documents, and the creation of all liens and security interests provided for
herein, are within the relevant Loan Party’s corporate or limited liability
company power, have been duly authorized by all necessary or proper corporate or
limited liability company action (including the consent of members or
shareholders where required), are not in contravention of any agreement or
indenture to which the relevant Loan Party is a party or by which it is bound,
or of the charter documents (articles/certificate of incorporation, by-laws,
articles/certificate of organization/formation or operating agreement, as the
case may be) of the relevant Loan Party, and are not in contravention of any
provision of law and the same do not require the consent or approval of any
governmental body, agency, authority or any other Person which has not been
obtained and a copy thereof furnished to Lenders. Each Loan Document is the
legally and valid binding obligation of the Loan Parties party thereto, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

22

 

 

6.5 Solvent Financial Condition. Each Loan Party is Solvent.

 

6.6 Franchise Agreements. With respect to franchise agreements of the Loan
Parties:

 

(a) Borrower has furnished to Lenders true and complete copies of allexisting
franchise agreements between a Loan Party and a franchisee, including all
related documents and guarantees.

 

(b) Borrower has furnished to Lenders Borrower’s current standard form of
franchise agreement and related disclosure documents.

 

(c) Borrower’s franchise disclosure documents furnished to potential franchisees
are accurate and complete in all material respects, and do not contain any
untrue statements of a material fact or omit to state material facts required to
make the statements included therein not misleading.

 

6.7 Joint Ventures. Except as set forth in Schedule 6.7, no Loan Party is
engaged in any joint venture or partnership with any other Person without prior
approval from Lenders.

 

6.8 Real Estate. Attached hereto as Schedule 6.8 is a list showing all real
property owned or leased by any Loan Party, and if leased, the correct name and
address of the landlord and the date and term of the applicable lease.

 

6.9 Intellectual Property. Each Loan Party owns, possesses or is licensed to use
all the patents, trademarks, service marks, trade names, copyrights, licenses
and other intellectual property and/or propriety rights necessary for the
present and planned future conduct of its business without any conflict with the
rights of others. All such U.S. and foreign trademark registrations, copyright
registrations, and patents, and all pending U.S. and foreign trademark, patent
and copyright applications, patents, trademarks, service marks, trade names,
copyrights, licenses and other similar rights are listed on Schedule 9.19
attached hereto, if any.

 

6.10 Existing Business Relationship. There exists no actual or threatened
termination, cancellation or limitation of, or any adverse modification or
change in, the business relationship of any Loan Party with any supplier,
customer or group of customers whose purchases individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

23

 

 

6.11 Investment Company Act: Federal Reserve Board Regulations. The Borrower is
not and will not become an “investment company”, or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (15 U.S.C.
§§ 80(a)(1), et seq.). The making of the Loans under this Agreement by Lenders,
the application of the proceeds and repayment thereof by Borrower and the
performance of the transactions contemplated by the Loan Documents will not
violate any provision of such Act, or any rule, regulation or order issued by
the Securities and Exchange Commission thereunder. Borrower does not own any
margin security as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System and the proceeds of the Loans made
pursuant to this Agreement will be used only for the purposes contemplated under
this Agreement. None of the proceeds will be used, directly or indirectly, for
the purpose of purchasing or carrying any margin security or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry margin security or for any other purpose which might constitute any of
the Loans under this Agreement a “purpose credit” within the meaning of said
Regulation U or Regulations T or X of the Federal Reserve Board. Borrower will
not take, or permit any agent acting on its behalf to take, any action which
might cause this Agreement or any document or instrument delivered pursuant
hereto to violate any regulation of the Federal Reserve Board.

 

6.12 Tax Returns. Each Loan Party has filed all tax returns (federal, state or
local) required to be filed and paid all taxes shown thereon to be due including
interest and penalties. No assessments have been made against any Loan Party by
any taxing authority, nor has any penalty or deficiency been made by any such
authority, which remains outstanding or unpaid. To the best of each Loan Party’s
knowledge, no Federal income tax return of such Loan Party is presently being
examined by the Internal Revenue Service nor are the results of any prior
examination by the Internal Revenue Service or any State or local tax authority
being contested by any Loan Party.

 

6.13 Litigation. Except as set forth in Schedule 6.13, no action or proceeding
is now pending or, to the knowledge of each Loan Party, is threatened against
such Loan Party, in equity or otherwise, before any court, board, commission,
agency or instrumentality of the Federal or state government or of any municipal
government or any agency or subdivision thereof, or before any arbitrator or
panel of arbitrators, and no Loan Party has accepted liability for any such
action or proceeding. None of the pending proceedings listed on Schedule 6.13,
individually or collectively, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

 

6.14 Title/ Liens. Except as set forth in Section 6.26, each Loan Party has good
and marketable title to the Collateral as sole owner thereof. There are no
existing liens on any Collateral of any Loan Party, except for Permitted Liens.
None of the Collateral is subject to any prohibition against encumbering,
pledging, hypothecating or assigning the same or requires notice or consent in
connection therewith.

 

6.15 Existing Indebtedness. No Loan Party has any existing Indebtedness except
the Indebtedness permitted under Section 10.1.

 

24

 

 

6.16 ERISA Matters. If any Loan Party maintains a Plan, the present value of all
accrued vested benefits under such Plan (calculated on the basis of the
actuarial valuation for the Plan) did not exceed as of the sale of the most
recent actuarial valuation for such Plan the fair market value of the assets of
such Plan allocable to such benefits. No Loan Party is aware of any information
since the date of such valuation which would affect the information contained
therein. No Plan has incurred a funding shortfall, as that term is defined in
Section 302 of ERISA or Section 412 and/or 430 of the Code (whether or not
waived), no liability to the Pension Benefit Guaranty Corporation (other than
required premiums which have become due and payable, all of which have been
paid) has been incurred with respect to the Plan and there has not been any
Reportable Event. No Loan Party has engaged in any transaction which would
subject such Loan Party to tax, penalty or liability for prohibited transactions
imposed by ERISA or the Code. No Loan Party has incurred any withdrawal
liability, as that term is used in Title IV of ERISA.

 

6.17 O.S.H.A. Each Loan Party has duly complied with, and its facilities,
business, leaseholds, equipment and other property are in compliance in all
material respects with, the provisions of the federal Occupational Safety and
Health Act and all rules and regulations thereunder and all similar state and
local Governmental Rules. There are no outstanding citations, notices or orders
of non-compliance issued to any Loan Party or relating to its facilities,
business. leaseholds, equipment or other property under any such Governmental
Rules.

 

6.18 Environmental Matters. Each Loan Party is in compliance with all
Environmental Laws.

 

6.19 Labor Disputes. There are no pending or, to each Loan Party’s knowledge,
threatened labor disputes against such Loan Party.

 

6.20 Compliance With Laws. Each Loan Party is in compliance in all material
respects with all Federal, state and local governmental rules, ordinances and
regulations (“Governmental Rules”) applicable to its ownership or use of
properties or the conduct of its business.

 

6.21 Anti-Money Laundering and Terrorism Regulations. Each Loan Party (a) is
familiar with all applicable Anti-Terrorism Laws; (b) acknowledges that its
transactions are subject to applicable Anti-Terrorism Laws; (c) will comply in
all material respects with all applicable Anti-Terrorism Laws, including, if
appropriate, the USA Patriot Act; (d) acknowledges that Lenders’ performance
hereunder is also subject to Lenders’ compliance with all applicable
Anti-Terrorism Laws, including the USA Patriot Act; (e) and, to such Loan
Party’s knowledge, its Affiliates are not Blocked Persons; (f) acknowledges that
Lenders will not conduct business with any Blocked Person; (g) will not (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law; (h) shall provide to Lenders all such
information about such Loan Party’s ownership, officers, directors, business
structure and, to the extent not prohibited by applicable law or agreement,
customers, as Lenders may reasonably require; and (i) will take such other
action as Lenders require to identify such Loan Party in accordance with the USA
Patriot Act and as Lenders may otherwise reasonably request in connection with
its obligations described in clause (d) above. In addition, each Lender has the
right to periodically conduct OFAC searches and customary background checks for
senior management and key principals of each Loan Party.

 

25

 

 

6.22 No Other Violations. No Loan Party is in violation of any term of its
charter documents (articles/certificate of incorporation, by-laws, articles or
certificate of organization/formation or operating agreement, as the case may
be) and no event or condition has occurred or is continuing which constitutes or
results in (or would constitute or result in, with the giving of notice, lapse
of time or other condition) (a) a material breach of, or a material default
under, any material agreement, undertaking or instrument to which such Loan
Party is a party or by which it or any of its Collateral may be affected, or (b)
the imposition of any lien (other than a Permitted Lien) on any Collateral of
any Loan Party.

 

6.23 No Conflicts. The transactions contemplated by the Loan Documents (i) do
not require any consent, exemption, authorization or approval of, registration
or filing with, or any other action by, any Governmental Authority, except (A)
such as have been obtained or made and are in full force and effect, (B) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Loan Documents and (C) consents, approvals, exemptions, authorizations,
registrations, filings, permits or actions the failure of which to obtain or
perform could not reasonably be expected to have a Material Adverse Effect, (ii)
will not violate the Organizational Documents of the Borrower or any of its
Subsidiaries, (iii) will not violate or result in a default or require any
consent or approval under any indenture, instrument, agreement, or other
document binding upon the Borrower or any of its Subsidiaries or its property or
to which Borrower or any of its Subsidiaries or their property is subject, or
give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, except for violations, defaults or the
creation of such rights that could not reasonably be expected to have a Material
Adverse Effect, (iv) will not violate any Requirement of Law in any material
respect and (v) will not result in the creation or imposition of any Lien on any
property of Borrower or any of its Subsidiaries, except Liens created by the
Loan Documents.

 

6.24 Full Disclosure. No information contained in any Loan Document, the
financial statements or any written statement furnished by or on behalf of any
Loan Party under any Loan Document, or to induce Lenders and Collateral Agent to
execute the Loan Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made. As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects

 

6.25 Warrant.

 

(a) The Borrower has reserved for issuance upon exercise of the Warrant
1,143,112 shares of common stock of the Borrower.

 

(b) The common stock, when issued upon exercise of the Warrant, shall be duly
and validly issued, fully paid and non-assessable and is not and shall not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with and shall not be subject to any liens or other
encumbrances. The Warrant shall be exercisable at any time or times beginning on
October 1June 30, 20192020 (provided that, as of such date, any amount was
outstanding hereunder and without regard to whether any such amount was
subsequently repaid) and ending on the five (5) year anniversary of the Closing
Date.

 

26

 

 

(c) The issue of the Warrant and the offer and sale of the common stock issuable
thereunder is and will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) by reason of Section
4(a)(2) thereof or as a result of an effective registration statement in respect
of the common stock.

 

(d) None of the Loan Parties nor any of their affiliates, nor any person acting
on their behalf (i) has, within the six-month period prior to the date
hereofClosing Date, offered or sold any security of the same class or series as
the Warrant or (ii) has offered or will offer or sell the Warrant or any
security of the same class or series as the Warrant by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act that will be integrated with the issuance and sale of
the Warrant or the offer of the underlying common stock.

 

(e) None of the Loan Parties nor any of their affiliates, nor any person acting
on their behalf has, directly or indirectly, solicited offers to buy, offered to
sell or sold any security (as defined in the Securities Act), that is or will be
integrated with the issuance and sale of the Warrant or the offer of the common
stock in a manner that would require registration of the Warrant or the offer of
the common stock under the Securities Act.

 

6.26 Judgment and UCC Liens.

 

(a) The judgment liens against Fatburger North America, Inc., as described and
listed in the UCC search report dated June 15, 2018 and delivered to the
Lenders, have been paid in full, except for the claim of Michael Berg DBA Media
Pulse Creative in the amount of $48,967.00, with whom the Borrower intends to
engage in good faith settlement negotiations.

 

(b) The indebtedness owed by Fatburger North America, Inc. to GE Commercial
Finance Business Property Corporation, GE Commercial Finance Business Property
Corporation and GE Capital Franchise Finance Corporation, as shown on the UCC
Search Report dated June 15, 2018 delivered to the Lenders, has been settled and
paid in full.

 

6.27 Survival of Representations and Warranties. Each Loan Party covenants,
warrants and represents to Lenders that all representations and warranties of
such Loan Party contained in this Agreement or in any other Loan Documents shall
be true at the time of such Loan Party’s execution of this Agreement and the
other Loan Documents, and Lenders’ right to bring an action for breach of any
such representation or warranty or to exercise any remedy under this Agreement
based upon the breach of such representation or warranty shall survive the
execution, delivery and acceptance hereof by Lenders and the closing of the
transactions described herein or related hereto until the Obligations are
finally and irrevocably paid in full.

 

27

 

 

6.28 Use of Proceeds. The Borrower will use the proceeds of the Loans only for
the purposes specified in the Preamble to this Agreement. The proceeds of the
Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions or in violation of Regulations T, U or X of the Board of Governors of
the Federal Reserve.

 

7. FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER. So long as
any Loan Party shall have any Obligations to Lenders under this Agreement, the
Loan Parties shall deliver to Lenders, or shall cause to be delivered to
Lenders, which may be satisfied by delivery via electronic mail to individuals
who are specified from time-to-time by Lenders:

 

7.1 Annual Financial Statements. Within ninety (90) days after the close of each
Fiscal Year of Borrower, the audited consolidated balance sheet of Borrower as
at the end of, and the related audited statements of income, stockholder or
member equity and cash flows for, such Fiscal Year (or, if audited financial
statements are not available, unaudited consolidated balance sheet and unaudited
consolidated statements of income, stockholder or member equity and cash flows
of Borrower), which may be satisfied by delivery of the Borrower’s Annual Report
on Form 10-K filed with the Securities and Exchange Commission.

 

7.2 Quarterly/Other Financial Statements. Within forty five (45) days after the
end of each of the first three fiscal quarters of each Fiscal Year of Borrower,
financial statements consisting of a consolidated balance sheet, statements of
operations and retained earnings and statements of cash flow, prepared by
management of Borrower in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes), which may be satisfied by delivery of
the Borrower’s Quarterly Report on Form 10-Q filed with the Securities and
Exchange Commission. At their discretion, Lenders may request consolidated
financial statements on a monthly basis as well to the extent it is reasonably
practicable for the Borrower to prepare or deliver such monthly financial
statements.

 

7.3 Compliance Certificate. Each time the financial statements of Borrower and
its subsidiaries are required to be delivered pursuant to Sections 7.1 and 7.2,
Borrower shall deliver to Lenders a duly executed and completed Compliance
Certificate.

 

7.4 Notice Regarding Material Contracts. Promptly, and in any event within ten
(10) Business Days (i) after any Material Contract is terminated or amended in a
manner that is materially adverse to the Borrower or the applicable Subsidiary,
as the case may be, (ii) the occurrence of a default under any Material
Contract, to the extent that such default would have a Material Adverse Effect
or (iii) any new Material Contract is entered into, the relevant Loan Party
shall deliver to the Lenders (x) a written statement describing such event, with
copies of such material amendments or new contracts (to the extent such delivery
is permitted by the terms of any such Material Contract, provided no such
prohibition on delivery shall be effective if it were bargained for by a Loan
Party with the intent of avoiding compliance with this Section 7.3), and an
explanation of any actions being taken with respect thereto. The Borrower may
deliver its Current Report on Form 8-K filed with the Securities and Exchange
Commission in satisfaction of the above requirement, provided that such filing
satisfies the requirements set forth above.

 

28

 

 

7.5 Insurance. Within thirty (30) days of the renewal date of each insurance
policy, evidence of renewal of insurance in form and content satisfactory to
Lenders and otherwise in compliance with Section 9.6 of this Agreement, together
with the original insurance policy.

 

7.6 Notice of Event of Default and Adverse Business Developments. Within three
(3) Business Days after becoming aware of the existence of a Default or an Event
of Default or any of the following:

 

(a) any material dispute that may arise between any Loan Party and any
governmental regulatory body or law enforcement authority, including any action
relating to any tax liability of such Loan Party;

 

(b) any labor controversy resulting in or threatening to result in a strike or
work stoppage against any Loan Party;

 

(c) any proposal by any public authority to acquire the assets or business of
any Loan Party;

 

(d) the location of any Collateral other than at any Loan Party’s place of
business or as permitted under this Agreement;

 

(e) any proposed or actual change of any Loan Party’s name, identity, state of
organization or corporate/limited liability company structure; or

 

(f) any other matter which has resulted or may reasonably be expected to result
in a Material Adverse Effect.

 

In each case, Borrower or the relevant Loan Party will provide Lenders with
telephonic notice followed by written notice specifying and describing the
nature of such Default, Event of Default or development or information, and such
anticipated effect.

 

7.7 Other Information. Such other information respecting the payment of payroll
taxes, the financial condition of any Loan Party, or any Collateral of any Loan
Party as Lenders may, from time to time, reasonably request. Each Loan Party
authorizes each Lender to communicate directly with such Loan Party’s
independent certified public accountants and authorizes those accountants to
disclose to Lenders any and all financial statements and other information of
any kind that they may have with respect to such Loan Party and its business and
financial and other affairs.

 

8. ACCOUNTING. Lenders will account quarterly to Borrower. Each and every
account shall be deemed final, binding and conclusive upon Borrower in all
respects (absent manifest error), as to all matters reflected therein, unless
Borrower, within sixty (60) days after the date the account was rendered,
delivers to Lenders written notice of any objections which Borrower may have to
any such account and in that event only those items expressly objected to in
such notice shall be deemed to be disputed by Borrower. If Borrower disputes the
correctness of any statement, Borrower’s notice shall specify in detail the
particulars of its basis for contending that such statement is incorrect.

 

29

 

 

9. AFFIRMATIVE COVENANTS. Each Loan Party (unless otherwise indicated below)
covenants and agrees that, so long as any Obligations to Lenders are outstanding
under this Agreement, such Loan Party will:

 

9.1 Business and Existence. Preserve and maintain such Loan Party’s separate
existence and rights, privileges and franchises.

 

9.2 Trade Names. Transact business in such Loan Party’s own name and Borrower
shall invoice all of Borrower’s receivables in Borrower’s own name.

 

9.3 Transactions with Affiliates. Whenever such Loan Party engages in
transactions with any of its Affiliates, conduct such transactions on an
arms-length basis.

 

9.4 Taxes. Pay and discharge all taxes, assessments, government charges and
levies imposed upon such Loan Party, upon such Loan Party’s income, profits or
employees or upon any Collateral belonging to such Loan Party prior to the due
date thereof, unless such item is being contested by such Loan Party in good
faith by appropriate proceedings being diligently conducted and reserves in
accordance with GAAP have been established and maintained.

 

9.5 Compliance with Laws. Comply in all material respects with all Governmental
Rules applicable to such Loan Party including, without limitation, all laws and
regulations regarding the collection and payment of employees’ income, payroll,
unemployment and Social Security taxes.

 

9.6 Maintain Properties; Insurance; Compliance with Material Contracts.
Safeguard and protect all Collateral used in the conduct of such Loan Party’s
business and keep all of such Loan Party’s Collateral insured with insurance
companies licensed to do business in the states where the Collateral is located
against loss or damage by fire or other risk under extended coverage endorsement
and against theft, burglary, and pilferage together with such other hazards as
is customary in the case of companies engaged in businesses similar to the
business of such Loan Party. Such Loan Party shall deliver the policy or
policies of such insurance or certificates of insurance to Lenders containing
endorsements in form satisfactory to Lenders naming the Collateral Agent as
lender loss payee and additional insured and providing that the insurance shall
not be canceled, amended or terminated except upon thirty (30) days’ prior
written notice to Lenders. All insurance proceeds received by the Collateral
Agent shall be retained by the Collateral Agent for application to the payment
of such portion of the Obligations as Lenders may determine in Lenders’ sole
discretion. Such Loan Party shall promptly notify Lenders of any event or
occurrence causing a loss or decline in the value of Collateral insured or the
existence of an event justifying a claim under any insurance and the estimated
amount thereof. Each Loan Party shall perform and comply with its obligations
under, and enforce its rights in respect of, all Material Contracts, except
where failure to perform and comply with such obligations or to enforce such
rights would not reasonably have a Material Adverse Effect.

 

30

 

 

9.7 Business Records. Keep adequate records and books of account with respect to
such Loan Party’s business activities in which proper entries are made in
accordance with sound bookkeeping practices reflecting all financial
transactions of such Loan Party.

 

9.8 Litigation. Give Lenders prompt notice of any suit at law or in equity
against such Loan Party involving money or property valued in excess of $10,000
and advise Lenders in such notice as to whether the same is fully covered by
insurance and the insurer has accepted liability therefor in writing.

 

9.9 Damage or Destruction of Collateral. Maintain or cause to be maintained the
Collateral in good condition and repair at all times (normal wear and tear
excepted), preserve the Collateral from loss, damage, or destruction of any
nature whatsoever and provide Lenders with prompt written notice of any
destruction or substantial damage to any Collateral and of the occurrence of any
condition or event which has caused, or would reasonably be expected to cause,
material loss or depreciation in the value of any Collateral.

 

9.10 Name Change. Provide Lenders with not fewer than thirty (30) days written
notice prior to any proposed change of name or the creation of any subsidiary
(subject to the prohibition on creation of subsidiaries in Section 10.15 below)
and, in the case of such new subsidiary, cause such subsidiary, promptly upon
request of Lenders, to become a guarantor of all of the Obligations and grant to
the Collateral Agent a security interest in all of such subsidiary’s assets, as
security for such guarantee.

 

9.11 Access to Books, Records and other Collateral. During normal business hours
(unless an Event of Default has occurred and is continuing in which event at any
and all times), (a) provide Lenders, or Lenders’ designee, with such reports and
with such access to such Loan Party’s books and records, and permit Lenders to
copy and inspect such reports and books and records, all as Lenders deem
necessary or desirable to enable Lenders to monitor the Loans extended and the
liens granted hereby, and (b) permit Lenders, or Lenders’ designee, to examine
and inspect the inventory, equipment or other Collateral and examine, inspect
and copy all books and records with respect thereto. Such Loan Party shall
maintain full, accurate and complete records respecting inventory, including a
perpetual inventory, and all other Collateral at all times.

 

9.12 Solvency. Continue to be Solvent.

 

9.13 Compliance With Environmental Laws. Comply in all material respects with
all applicable Environmental Laws.

 

9.14 Compliance with ERISA and other Employment Laws. (a) Comply in all material
respects with all applicable provisions of ERISA and the Code, and any other
applicable laws, rules or regulations relating to the compensation of employees
and funding of employee benefit plans, and (b) pay, when due, all minimum
required contributions (as that term is used in Section 430 of the Code) and all
amounts required to be contributed and/or paid to any Plan under such Loan
Party’s collective bargaining agreement, if any.

 

31

 

 

9.15 Delivery of Control Agreement, Certificated Shares and Promissory Notes.
Promptly deliver to the Lenders (i) [reserved], (ii) any certificated shares
that constitute Collateral, along with corresponding stock transfer powers
executed in blank and (iii) all promissory notes in favor of the Borrower, with
corresponding allonges executed in blank. Each Guarantor shall promptly deliver
to the Lenders (i) [reserved], (ii) any certificated shares that constitute
Collateral of such Guarantor, along with corresponding stock transfer powers
executed in blank and (iii) all promissory notes in favor of the Guarantor, with
corresponding allonges executed in blank. No interest in any Loan Party is a
“security” and no Loan Party shall permit its Equity Interests to be
“securities” unless such Equity Interests are certificated and delivered to the
Collateral Agent as required by this Section.

 

9.16 Notice of Defaults and Events of Default. As soon as possible and, in any
event, within ten days after the occurrence of each Default and Event of
Default, furnish to Lender a written notice setting forth the details of such
Default or Event of Default and the action that is proposed to be taken by the
relevant Loan Party with respect thereto.

 

9.17 Management Changes. Provide Lenders with written notice within thirty (30)
days of appointments to the offices of the president, chairman, chief executive
officer or chief financial officer of such Loan Party.

 

9.18 Commercial Tort Claims. In the event that any Loan Party hereafter acquires
or has any Commercial Tort Claim in excess of $250,000 individually, such Loan
Party shall promptly identify such Commercial Tort Claim to the Lenders in
writing, provide the Collateral Agent with an amended or supplemented Schedule
1.14 to reflect such additional commercial tort claims, and provide such
supplementary and supporting information as the Lenders may reasonably request
to perfect their Lien in such Commercial Tort Claim.

 

9.19 Collateral Identification. Schedule 9.19 (as such schedule may be amended
or supplemented from time to time) sets forth under the appropriate headings all
of each Loan Party’s: (1) Pledged Equity Interests, (2) Pledged Debt, (3)
Securities Accounts, (4) Deposit Accounts, (5) Commodity Contracts and Commodity
Accounts, (6) United States and foreign registrations and issuances of and
applications for Patents, Trademarks, and Copyrights owned by each Loan Party,
(7) Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses, (8) Commercial Tort Claims other than any Commercial Tort Claims
having a value of less than $250,000 individually, (9) Letter of Credit Rights
for letters of credit other than any Letters of Credit Rights worth less than
$100,000 individually, (10) the name and address of any warehouseman, bailee or
other third party in possession of any Inventory, Equipment and other tangible
personal property, and (11) Material Contracts. Each Loan Party shall supplement
such schedules as necessary to ensure that such schedules are accurate at the
end of each fiscal quarter of the Borrower and at such other times as the
Lenders may reasonably request.

 

9.20 General Information. Provide Lenders with such other information respecting
the condition or operations, financial or otherwise, of any Loan Party as
Lenders from time to time may reasonably request.

 

32

 

 

9.21 Board Observer. With respect to meetings of the Board of Directors of the
Borrower:

 

(a) The Borrower shall invite a person designated by the Lenders (the
“Observer”) to attend and participate in meetings of the Board of Directors of
the Borrower (including any meetings of committees ) in a nonvoting observer
capacity; provided, however, that in no event shall the Observer (i) be deemed
to be a member of the Board of Directors, (ii) without limitation of the
obligations expressly set forth in this Agreement, have or be deemed to have, or
otherwise be subject to, any duties (fiduciary or otherwise) to the Borrower or
its stockholders; or (iii) have the right to propose or offer any motions or
resolutions. The Observer shall not have any right to vote on any matter
presented to the Board of Directors or any committee thereof. The Borrower shall
give the Observer written notice of each meeting of the Board of Directors at
the same time and in the same manner as the members of the Board of Directors,
shall provide the Observer with all written materials and other information
given to members of the Board of Directors at the same time such materials and
information are given to such members (provided, however, that the Observer
shall not be provided nor have access to any confidential supervisory
information) and shall cause or, to the extent such an obligation is
unenforceable, use its reasonable best efforts to cause the Observer to be
permitted to attend as an observer at all meetings thereof, and in the event the
Borrower proposes to take any action by written consent in lieu of a meeting,
the Borrower shall give written notice thereof to the Observer prior to the
effective date of such consent describing the nature and substance of such
action and including the proposed text of such written consents.

 

(b) The Observer shall be entitled to advancement of expenses and rights to
indemnification from the Borrower to the same extent provided by the Borrower to
its directors under the Borrower’s organizational documents as in effect on the
date hereof. The Borrower acknowledges and agrees that the foregoing rights to
indemnification and advancement of expenses constitute third-party rights
extended to the Observer by the Borrower and do not constitute rights to
indemnification or advancement of expenses as a result of the Observer serving
as a director, officer, employee or agent of the Borrower. The Observer will
agree to hold in confidence and trust all information so provided and enter into
a non-disclosure agreement in customary form if requested by the Borrower. The
Borrower may withhold any information and exclude the Observer from any meeting
or portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Borrower and
its legal counsel.

 

9.22 Post-Closing Obligations.

 

(a) Within three (3) Business Days after the Closing Date, the Borrower shall
have delivered to the Lenders (or such later date as the Collateral Agent may
otherwise agree to in writing) (i) any documents or instruments requested by the
Lenders or necessary to release all Liens securing Indebtedness under the FB
Lending, LLC loan facility or other obligations of the Loan Parties thereunder
(including, without limitation, fully executed copies of terminations of any
deposit account control agreements, intellectual property security agreements or
third party subordination and/or landlord access agreements) and (ii) evidence
that arrangements satisfactory to Lenders have been made with respect to the
cancellation of any letters of credit outstanding under such Indebtedness for
the account of any Loan Party.

 

33

 

 

(b) Within three (3) Business Days after the Closing Date, the Borrower shall
have delivered to the Lenders (or such later date as the Lenders may otherwise
agree to in writing) (i) copies of each Organizational Document of Fatburger
Corporation, a Delaware corporation and Homestyle Dining LLC, a Delaware limited
liability company, and, to the extent applicable, certified as of a recent date
by the appropriate governmental official, each dated the Closing Date or a
recent date prior thereto; (ii) signature and incumbency certificates of the
officers of each Person executing any Loan Documents; and (iii) resolutions of
the Board of Directors or similar governing body of each Loan Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by such Loan
Party’s secretary or an assistant secretary or other authorized officer as being
in full force and effect without modification or amendment.

 

(c) Within three (3) Business Days after the Closing Date (or such later date as
the Collateral Agent may otherwise agree to in writing), the Borrower shall have
delivered to the Lenders a completed Collateral Questionnaire dated the Closing
Date and executed by an authorized officer of each Loan Party, together with all
attachments contemplated thereby

 

(d) Within three (3) Business Days after the Closing Date (or such later date as
the Collateral Agent may otherwise agree to in writing), the Borrower shall have
delivered to the Lenders (x) a duly executed IP Security Agreement with respect
to all U.S. Patents and patent applications owned by the Borrower or the
Guarantors, and evidence that the same has been filed by the Borrower or the
Guarantor(s), as the case may be, with the United States Patent and Trademark
Office; (y) a duly executed IP Security Agreement with respect to all federally
registered U.S. trademarks and trademark applications owned by the Borrower or
the Guarantors, with evidence that the same has been filed by the Borrower with
the United States Patent and Trademark Office; and (z) a duly executed IP
Security Agreement with respect to U.S. registered copyrights and copyright
applications owned by the Borrower or Guarantor(s), as the case may be, with
evidence, that the same has been filed in the United States Copyright Office;
provided that any such evidence of filing shall be delivered by the Borrower
promptly upon receipt of any evidence from the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

(e) Within thirty (30) days after the Closing Date (or such later date as the
Collateral Agent may otherwise agree to in writing), the Borrower shall file or
cause to be filed with the United States Patent and Trademark Office and the
United States Copyright Office appropriate documentation reasonably acceptable
to the Collateral Agent in order for the ownership records at the United States
Patent and Trademark Office and the United States Copyright Office to reflect
that a Loan Party, in its current legal name, is the owner of record of each
Trademark, Patent and Copyright set forth on the schedules hereto and the IP
Security Agreements executed as of the Closing Date, or such later date as set
forth in clause (d) above;

 

34

 

 

(f) Within thirty (30) days after the Closing Date (or such later date as the
Collateral Agent may otherwise agree to in writing), the Borrower shall file or
cause to be filed with the United States Patent and Trademark Office and the
United States Copyright Office appropriate documentation reasonably acceptable
to the Collateral Agent in order to release or evidence the release of any
outstanding liens and security interests recorded at the United States Patent
and Trademark Office and the United States Copyright Office or deliver such
other documentation acceptable to the Collateral Agent evidencing that the
underlying obligations have been irrevocably extinguished against the
Trademarks, Patents and Copyrights set forth on the schedules to the IP Security
Agreements executed as of the Closing Date, or such later date as set forth in
clause (d) above.

 

(g) Within thirty (30) days after the Closing Date (or such later date as the
Collateral Agent may otherwise agree to in writing), the Borrower shall have
delivered to the Lenders a certificate from the insurance broker of the Loan
Parties or other evidence satisfactory to the Lenders that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, in each case, in form and substance satisfactory to the Lenders, and
each of which shall be endorsed or otherwise amended to include a loss payable
or mortgagee endorsement (as applicable) and shall name the Collateral Agent,
for the benefit of the Lenders, as additional insured or loss payee, in form and
substance satisfactory to the Lenders

 

9.23 Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in the Preamble to this Agreement. The Borrower will not request the
Loans, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of the Loans (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto or in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve.

 

9.24 Further Assurances. Promptly upon request by the Lenders, the Loan Parties
shall (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Lenders may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Loan
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Loan Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Lenders or the Collateral Agent, for the
benefit of the Lenders, the rights granted or now or hereafter intended to be
granted to the Lenders or the Collateral Agent, for the benefit of the Lenders,
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Subsidiaries is or
is to be a party.

 

35

 

 

10. NEGATIVE COVENANTS. So long as any Obligations are outstanding under this
Agreement and unless Lenders have first consented thereto in writing, no Loan
Party shall:

 

10.1 Indebtedness. Create, incur, assume or suffer to exist, voluntarily or
involuntarily, any Indebtedness, except (i) Obligations to Lenders; (ii) trade
payables incurred in the ordinary course of Borrower’s business that are not
past due; (iii) purchase money financing and equipment leases in an aggregate
amount not to exceed $500,000; and (iv) the Seller Note.

 

10.2 Mergers; Consolidations; Acquisitions. Enter into any merger, acquisition,
consolidation, reorganization or recapitalization with any other Person, except
in connection with the Elevation Acquisition; take any steps in contemplation of
dissolution or liquidation; and, except for any investment permitted under
Section 10.15, acquire the stock or all or any substantial part of the
properties of any Person, whether by purchase of stock or assets or otherwise.
No Loan Party may utilize cash assets as consideration, in whole or in part, for
any acquisition or investment in any Person without the prior written consent of
the Lenders.

 

10.3 Sale or Disposition. Sell or dispose of all or any Collateral or grant any
Person an option to acquire any such Collateral, provided, however, that the
foregoing shall not prohibit (a) sale of Inventory or accounts in the ordinary
course of Borrower’s business and (b) disposals of obsolete, worn out or surplus
equipment in an amount not to exceed $250,000 in the aggregate during the term
of this Agreement.

 

10.4 Defaults. Permit any landlord, mortgagee, trustee under deed of trust or
lienholder to declare a default under any lease, mortgage, deed of trust or lien
on real estate owned or leased by Borrower, which default remains uncured after
any stated cure period or for a period in excess of thirty (30) days from its
occurrence, whichever is less, unless such default is being contested by
Borrower in good faith by appropriate proceedings being diligently conducted and
reserves satisfactory to Lenders have been established and maintained.

 

10.5 Limitations on Liens. Suffer any lien, encumbrance, mortgage or security
interest on any of its property, except Permitted Liens.

 

10.6 Restricted Junior Payments. (x) Declare, order, pay or make any Restricted
Junior Payment or set apart any sum for any Restricted Junior Payment, or (y)
agree to declare, order, pay or make any Restricted Junior Payment or set apart
any sum for any Restricted Junior Payment, except for (a) quarterly common stock
dividends of $0.12 per share of the Borrower, (b) dividends on Series A
Cumulative Preferred Stock of up to $1,000,000 in the aggregate per Fiscal Year,
(c) dividends on Series A-1 Cumulative Preferred Stock of up to $450,000 in the
aggregate per Fiscal Year and (d) dividends on the proposed new Series B
Cumulative Preferred Stock of up to $2,475,000 in the aggregate per Fiscal Year.

 

36

 

 

10.7 Borrower’s Name and Offices. Change any Loan Party’s chief executive office
or change its organizational name or office where it maintains its records
(including computer printouts and programs) or any other Collateral.

 

10.8 Fiscal Year. Change its Fiscal Year.

 

10.9 Change of Control/Management.

 

(a) Cause or permit Fog Cutter Capital Group to cease to, directly or
indirectly, possess the right to appoint or elect (through contract, ownership
of voting securities, or otherwise) at all times the board of directors of
Borrower having a majority of the voting power thereof, or cause or permit any
other Change of Control.

 

(b) Cause or permit Borrower to cease to be the owner, directly or indirectly,
of 100% of all equity interests of each Guarantor.

 

10.10 Guaranties; Contingent Liabilities. Assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions, or the incurrence of surety bonds or
performance bonds and other obligations of like nature, in its ordinary course
of business as currently conducted.

 

10.11 Change of Business. Cause or permit a change in the nature of its business
as conducted on the date of this Agreement, except that it may engage in any
business that is reasonably related, similar, complementary or ancillary to such
business or a reasonable extension, development or expansion of such business.

 

10.12 Change of Accounting Practices. Change its present accounting principles
or practices in any respect, except, upon written notice to Lenders, as may be
required by changes in GAAP.

 

10.13 Inconsistent Agreement. Enter into any agreement containing any provision
which would be violated by the performance of the Obligations or other
obligations under this Agreement or any other Loan Document.

 

10.14 Loan or Advances. Make any loans or advances to any Person, except for the
transactions contemplated in the Elevation Acquisition Agreement.

 

10.15 Investments. Make any investment in any Person including, without
limitation, in any Affiliates or form any Affiliates or subsidiaries not
existing on the date hereof, except for investments by Borrower in a Guarantor
and the Elevation Acquisition.

 

10.16 Franchise Agreements. Use any form of franchise agreement materially
different from the standard form furnished to the Lenders on or prior to the
date of this Agreement, without Lenders’ prior written consent.

 

37

 

 

10.17 Preferred Equity. Issue any Preferred Equity other than Permitted
Preferred Equity.

 

10.18 Burdensome Agreements. Enter into or suffer to exist or become effective
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of its properties or revenues, whether now
owned or hereafter acquired, to secure the Obligations or (b) the ability of any
Subsidiary to (i) make Restricted Payments in respect of any Equity Interests of
such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary, (ii) make loans or advances to, or other Investments in the
Borrower or any other Subsidiary or (iii) transfer any of its properties to the
Borrower or any other Subsidiary.

 

10.19 None of the Loan Parties nor any of their affiliates will, directly or
indirectly, solicit offers to buy, offer for sale, or sell any security (as
defined in the Securities Act), that is or will be integrated with the issuance
and sale of the Warrant or the offer of the common stock in a manner that would
require registration of the Warrant or the offer of the common stock under the
Securities Act.

 

10.20 None of the Loan Parties nor any of their affiliates or any other person
acting on its or their behalf will solicit offers for, or offer or sell, the
Warrant or common stock

(i) by means of any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act that will be integrated with
the issuance and sale of the Warrant or the offer of the underlying common
stock, or (ii) in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act, other than pursuant to an effective
registration statement or offering circular qualified under Regulation A under
the Securities Act.

 

10.21 Seller Note. None of the Loan Parties nor any of its affiliates will
amend, modify, or waive any of its rights under, the Seller Note.

 

11. CONDITIONS PRECEDENT. The obligation of the Lenders to make the FirstSecond
Amendment Effective Date Loan hereunder shall not become effective until the
date on which each of the conditions set forth in the FirstSecond Amendment is
satisfied (or waived) as determined by the Lenders in their sole discretion.

 

12. EVENTS OF DEFAULT.

 

12.1 Defaults. The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder:

 

(a) if Borrower shall fail to make any payment when due on any Obligation under
this Agreement or any other Loan Document; or

 

(b) if any Loan Party shall fail to comply with any term, condition, covenant or
agreement contained in Article 7 or Article 10 of this Agreement or contained in
the Warrant or Rights Agreement; or

 

38

 

 

(c) if any Loan Party shall fail to comply with any term, condition, covenant or
agreement contained in this Agreement other than in Articles 7 or 10 of this
Agreement, or in any other Loan Document, and such failure continues for a
period of fifteen (15) days after the earlier to occur of (i) the date on which
such failure to comply is known or reasonably should have become known to any
officer of the relevant Loan Party, or (ii) the date on which Lenders shall have
notified the relevant Loan Party of such failure; provided, however, that such
fifteen (15) day period shall not apply in the case of any failure which is not
capable of being cured at all or within such fifteen (15) day period or which
has been the subject of a prior failure within a six (6) month period; or

 

(d) if any Loan Party shall cease to be Solvent, make an assignment for the
benefit of its creditors, call a meeting of its creditors to obtain any general
financial accommodation, or suspend business or if any case under any provision
of the Bankruptcy Codes including provisions for reorganizations, shall be
commenced by or against Borrower (and, in the case of any such case commenced
against such Loan Party, such case shall not have been dismissed within sixty
(60) days) or if a receiver, trustee or equivalent officer shall be appointed
for all or any substantial part of the Collateral of such Loan Party; or

 

(e) if any representation or warranty contained in this Agreement or any Loan
Document, or in any written statement pursuant hereto or thereto, or in any
report, financial statement or certificate delivered by any Loan Party to
Lenders shall be false, in any material respect, when made; or

 

(f) if any federal or state tax lien is filed of record against any Loan Party,
and is not bonded or discharged within fifteen (15) days of filing; or

 

(g) if Borrower’s independent public accountants shall refuse to deliver any
financial statement required by this Agreement; or

 

(h) if a judgment for $100,000 or more shall be entered against any Loan Party
in any action or proceeding and shall not be stayed, vacated, bonded, paid or
discharged within fifteen (15) days of entry, except a judgment where the claim
is fully covered by insurance (other than the deductible) and the insurance
company has accepted liability therefor in writing; or

 

(i) if any obligation of any Loan Party in respect of any Indebtedness with a
then-outstanding principal balance of one hundred thousand dollars ($100,000) or
more shall be declared to be or shall become due and payable prior to its stated
maturity or such obligation shall not be paid as and when the same becomes due
and payable; or there shall occur any event or condition which constitutes an
event of default under any note, mortgage, indenture, instrument, agreement or
evidence of such Indebtedness relating to any obligation of any Loan Party in
respect of any such Indebtedness the effect of which is to permit the holder or
the holders of such note, mortgage, indenture, instrument, agreement or evidence
of such Indebtedness, or a trustee, agent or other representative on behalf of
such holder or holders, to cause the Indebtedness evidenced thereby to become
due prior to its stated maturity; or

  

39

 

 

 (j) upon the happening of any Reportable Event, or if Borrower terminates or
withdraws (full or partial) from any Plan, or if a trustee shall be appointed by
an appropriate United States District Court or other court or administrative
tribunal to administer any Plan, or if the Pension Benefit Guaranty Corporation
shall institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or

 

(k) upon the occurrence and continuance of any Material Adverse Effect, which in
the sole discretion of the Lenders, impairs the Lenders’ security, increases the
Lenders’ risks, or impairs any Loan Party’s ability to perform under this
Agreement or under any of the other Loan Documents; or

 

(l) if any Guarantor purports to terminate its guaranty; or

 

(m) if, within three (3) Business Days following the exercise of the Warrant,
the Borrower fails to duly and validly issue and deliver pursuant to the terms
of the Warrant the common stock thereunder, fully paid and non-assessable,
without any preemptive rights or rights of first refusal and free and clear of
any liens or other encumbrances; or

 

(n) if the sales of the Borrower and its Subsidiaries, on a consolidated basis,
decline by twenty percent (20%) in a fiscal quarter period compared to the prior
fiscal quarter period, in each case, for which financial statements are
delivered or required to be delivered to the Lenders.

 

12.2 Remedies. If an Event of Default has occurred, and is continuing, the
Lenders may, without notice or demand, (a) declare all of the Obligations to be
immediately due and payable, and (b) exercise any rights and remedies provided
to the Collateral Agent or the Lenders under this Agreement, the other Loan
Documents, or at law or equity, including all remedies provided under the UCC;
provided, that upon the occurrence of any Event of Default specified in Section
12.1(d), all Obligations shall become immediately due and payable without
declaration, notice or demand by the Lenders. Without limiting the foregoing,
the Lenders may (a) accelerate the payment of all Obligations and demand
immediate payment thereof to the Lenders, (b) with or without judicial process
or the aid or assistance of others, enter upon any premises on or in which any
of the Collateral may be located and take possession of the Collateral or
complete processing, manufacturing and repair of all or any portion of the
Collateral, (c) require the Loan Parties, at their expense, to assemble and make
available to the Collateral Agent and the Lenders any part or all of the
Collateral at any place and time designated by Lenders, (d) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, and (e)
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including, without limitation, entering into contracts with respect
thereto, by public or private sales at any exchange, broker’s board, any office
of Lenders or elsewhere) at such prices or terms as the Lenders may deem
reasonable, for cash, upon credit or for future delivery, with the Lenders
having the right to purchase the whole or any part of the Collateral at any such
public sale, all of the foregoing being free from any right or equity of
redemption of the Loan Parties, which right or equity of redemption is hereby
expressly waived and released by the Loan Parties. If any of the Collateral is
sold or leased by the Collateral Agent or the Lenders upon credit terms or for
future delivery, the Obligations shall not be reduced as a result thereof until
payment therefor is finally collected by the Collateral Agent or the Lenders. If
notice of disposition of Collateral is required by law, ten (10) days prior
notice by the Lenders to the Loan Parties designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and shall constitute “authenticated notice of disposition” within the
meaning of Section 9-611 of the UCC, and the Loan Parties waive any other
notice. In the event the Collateral Agent or the Lenders institute an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, the Loan Parties waive the posting of any bond which might otherwise be
required. Upon the occurrence and continuation of an Event of Default, the
Collateral Agent or the Lenders may without, notice, demand or legal process of
any kind, take possession of any or all of the Collateral, wherever it may be
found, and for that purpose may pursue the same wherever it may be found, and
may at any time enter into any premises of any Loan Party where any of the
Collateral may be or is supposed to be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and the Lenders shall have the right to store and conduct
a sale of the same in any premises of any Loan Party without cost or charge to
the Lenders. For the purpose of enabling the Collateral Agent, after the
occurrence and during the continuance of an Event of Default, to exercise rights
and remedies under this Agreement as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Loan Party hereby grants to the Collateral Agent, an irrevocable (during the
continuance of an Event of Default), non-exclusive license (exercisable without
payment of royalty or other compensation to such Loan Party), subject, in the
case of Trademarks, to sufficient rights to quality control and inspection in
favor of such Loan Party to avoid the risk of invalidation of such Trademarks,
to use or sublicense any of the intellectual property now owned or hereafter
acquired by such Loan Party, wherever the same may be located. Such license
shall include access to all media in Loan Party’s possession or control in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

 

40

 

 

12.3 Remedies Cumulative. All rights and remedies granted to the Lenders under
this or any other agreement between any Loan Party and the Lenders will be
deemed concurrent and cumulative and not alternative, and the Lenders may
proceed with any number of remedies at the same time or at different times until
all Obligations are fully satisfied. Each Loan Party hereby waives all rights of
notice or dishonor, any other rights of notice or the right to require the
Lenders to marshal assets. The Loan Parties shall pay to the Lenders on demand
any and all expenses, including reasonable attorneys’ fees and legal expenses
which may have been incurred by the Lenders, with interest at the Default Rate:
(a) in the prosecution or defense of any action growing out of or connected with
the subject matter of this Agreement, the Obligations, the Collateral or any of
the Collateral Agent’s and Lenders’ rights therein, and (b) in connection with
the custody, preservation, protection, use, operation, preparation for sale or
sale of any Collateral, and enforcement of any and all of Lenders’ rights and
remedies under this Agreement or any other Loan Document, the incurring of all
of which are hereby authorized to the extent Lenders deem the same advisable.

 

12.4 Make-Whole Amount Payable upon Acceleration of Obligations. If the
Obligations are accelerated due to the occurrence and continuation of an Event
of Default (including, but not limited to, upon the occurrence of a bankruptcy
or insolvency event (including the acceleration of claims by operation of law)),
the Make-Whole Amount shall be due and payable and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of the Lenders’ lost profits as a result thereof. Such
Make-Whole Amount shall be presumed to be the liquidated damages sustained by
the Lenders as the result of the early payment of the Obligations and the
Borrower agrees that it is reasonable under the circumstances currently
existing.

 

12.5 Continuation of Security Interests. Notwithstanding any termination of this
Agreement, until all Obligations shall have been fully paid and satisfied (other
than any contingent indemnification obligations not due and owing), the Lenders
shall retain all security in and title to all existing and future Collateral
held by the Lenders hereunder or under any other Loan Document. At such time
after the Maturity Date as all Obligations have been fully paid and satisfied
(other than any contingent indemnification obligations not due and owing), the
security interest granted hereunder shall automatically terminate and the
Lenders shall promptly deliver to the relevant Loan Party any Collateral
delivered by such Loan Party to the Collateral Agent or the Lenders pursuant to
this Agreement and execute and deliver all UCC termination statements and/or
other documents reasonably requested by such Loan Party to evidence such
termination.

 

13. GENERAL PROVISIONS.

 

13.1 Rights Cumulative. The Lenders’ rights and remedies under this Agreement
shall be cumulative and non-exclusive of any other rights or remedies which the
Lenders may have under any other agreement or instrument, by operation of law or
otherwise.

 

13.2 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to conflicts of law principles of such state. Any judicial
proceeding brought by or against Borrower with respect to any of the
Obligations, this Agreement or any related agreement may be brought in any court
of competent jurisdiction in the State of New York; provided that any judicial
proceeding by Borrower against the Lenders involving, directly or indirectly,
any matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York. By execution and
delivery of this Agreement, Borrower accepts for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. Borrower hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to Borrower at its address set forth in Section 13.4 and service so
made shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of the Lenders to bring proceedings against Borrower in the courts of
any other jurisdiction. Borrower waives any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.

 

41

 

 

13.3 Successors and Assigns. This Agreement is entered into for the benefit of
the parties hereto and their successors and assigns. It shall be binding upon
and shall inure to the benefit of the parties, their successors and assigns. The
Loan Parties may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lenders (and any
such assignment without such consent shall be null and void). The Lenders shall
have the right, without the necessity of any further consent or authorization by
any Loan Party, to sell, assign, securitize or grant participation in all, or a
portion of, the Lenders’ interest in the Loans, to other financial institutions
and to any Person (whether a corporation, partnership, trust or otherwise) that
is engaged in the business of making, purchasing, holding or otherwise investing
in loans and extensions of credit in the ordinary course of its business, in
each case, of the Lenders’ choice and on such terms as are acceptable to the
Lenders in their sole discretion.

 

13.4 Notice. Wherever this Agreement provides for notice to any party (except as
expressly provided to the contrary), it shall be given by messenger, certified
U.S. mail with return receipt requested, or nationally recognized overnight
courier with receipt requested, effective when either received or receipt
rejected by the party to whom addressed, and shall be addressed as follows, or
to such other address as the party affected may hereafter designate:

 

If to Lenders:

 

The Lion Fund, L.P.

The Lion Fund II, L.P.

17802 IH 10 West, Suite 400

San Antonio, TX 78257

Telephone: 210-344-3400

Facsimile: 210-344-3411

 

With a copy (that shall not constitute notice) to:

 

Latham & Watins LLP

885 Third Avenue
New York, NY 10022

Telephone: 212-906-1200

Facsimile: 212-751-4864

Attn: Christopher Clark

(chris.clark@lw.com)

Attn: Paul Bonewitz

(paul.bonewitz@lw.com)

 

If to any Borrower:

 

FAT Brands, Inc.

9720 Wilshire Blvd., Suite 500

Beverly Hills, CA 90212

Attention: Andrew A. Wiederhorn

Facsimile: (310) 319-1863

Email: andy.wiederhorn@fccgi.com

 

With a copy (that shall not constitute notice) to:

 

Loeb & Loeb LLP

10100 Santa Monica Blvd., Suite 2200

Los Angeles, CA 90067

Attention: Allen Z. Sussman, Esq.

Facsimile: (310) 919-3934

Email: asussman@loeb.com

 

42

 

 

13.5 Strict Performance. The failure, at any time or times hereafter, to require
strict performance by any Loan Party of any provision of this Agreement shall
not waive, affect or diminish any right of the Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Lenders of any Default or Event of Default by any Loan Party under this
Agreement or any other Loan Document shall not suspend, waive or affect any
other Default or Event of Default by such Loan Party under this Agreement or any
other Loan Document, whether the same is prior or subsequent thereto and whether
of the same or a different type.

 

13.6 Waiver. Each Loan Party waives presentment, protest, notice of dishonor and
notice of protest upon any instrument on which it may be liable to Lenders as
maker, endorser, guarantor or otherwise.

 

13.7 Construction of Agreement. The parties hereto agree that the terms and
language of this Agreement were the result of negotiations between the parties,
and, as a result, there shall be no presumption that any ambiguities in this
Agreement shall be resolved against either party. Any controversy over the
construction of this Agreement shall be decided mutually without regard to
events of authorship or negotiation.

 

13.8 Expenses. If, at any time or times prior or subsequent to the date hereof,
regardless of whether or not a Default or an Event of Default then exists or any
of the transactions contemplated under this Agreement are concluded, Lenders
employ counsel for advice or other representation, or incurs legal expenses, or
consulting fees and expenses, or other costs or out-of-pocket expenses in
connection with: (a) (i) the negotiation and preparation of this Agreement and
the other Loan Documents or (ii) any amendment of or modification of this
Agreement or any other Loan Document; (b) the administration of this Agreement
or any of the other Loan Documents and the transactions contemplated hereby or
thereby; (c) periodic audits and appraisals performed by Lenders as permitted
hereunder; (d) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by the Lenders, any Loan Party or any other Person) in any
way relating to the Collateral, this Agreement or any other Loan Document; (e)
the perfection of any lien on the Collateral; (f) any attempt to enforce any
rights or remedies of Lenders against Borrower or any other Person which may be
obligated to Lenders by virtue of this Agreement or any other Loan Document; or
(g) any attempt to inspect, verify, protect, preserve, restore, collect, sell,
liquidate or otherwise dispose of or realize upon the Collateral; then, in any
such event, the reasonable attorneys’ fees and actual expenses arising from such
services and all expenses, costs, charges and other fees of such counsel of the
Lenders or relating to any of the events or actions described in this Section
13.8 shall be payable by the Borrower to the Lenders, and shall be additional
Obligations under this Agreement secured by the Collateral. Additionally, if any
taxes (excluding taxes imposed upon or measured by the net income of the
Lenders, but including any intangibles tax, stamp tax or recording tax) shall be
payable on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any other Loan Document, or the
creation of any of the Obligations under this Agreement, by reason of any
existing or hereafter enacted federal or state statute, the Borrower will pay
(or will promptly reimburse the Lenders for the payment of) all such taxes
including, but not limited to, any interest and penalties thereon, and will
indemnify, defend and hold the Lenders harmless from and against any liability
in connection therewith. The Borrower shall also reimburse the Lenders for all
other expenses incurred by the Lenders and Collateral Agent in connection with
the transactions contemplated under this Agreement or the other Loan Documents,
including, without limitation, all UCC filing fees and all other filing fees in
connection with perfection of the Collateral Agent’s security interests in the
Collateral, fees in connection with any bank account, wire charges, automatic
clearing house fees and other similar costs and expenses.

 

43

 

 

13.9 Waiver of Right to Jury Trial.

 

(a) The Loan Parties and the Lenders recognize that in matters related to the
Loans and this Agreement, and as it may be subsequently modified and/or amended,
any such party may be entitled to a trial in which matters of fact are
determined by a jury (as opposed to a trial in which such matters are determined
by a federal or state judge). By execution of this Agreement, the Lenders and
the Loan Parties will give up their respective right to a trial by jury. Each
Loan Party and the Lenders each hereby expressly acknowledges that this waiver
is entered into to avoid delays, minimize trial expenses, and streamline the
legal proceedings in order to accomplish a quick resolution of claims arising
under or in connection with the Note and this Agreement.

 

(b) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, EACH LOAN
PARTY AND EACH LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT THAT SUCH LOAN PARTY OR SUCH LENDER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY LITIGATION, DIRECTLY OR INDIRECTLY, AT ANY TIME ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED THEREBY OR HEREBY, BEFORE OR AFTER
MATURITY.

 

C. CERTIFICATIONS. EACH LOAN PARTY HEREBY CERTIFIES THAT NEITHER ANY
REPRESENTATIVE NOR AGENT OF ANY LENDER NOR LENDERS’ COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. EACH LOAN PARTY ACKNOWLEDGES
THAT EACH LENDER HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATION HEREIN.

 

44

 

 

13.10 Indemnification by Borrower/Waiver of Claims. The Borrower hereby
covenants and agrees to indemnify, defend (with counsel selected by Lenders) and
hold harmless each Lender and their respective officers, partners, directors,
employees, trustees, administrators, managers, advisors, representatives,
consultants, attorneys and agents (each such person, an “Indemnitee”) from and
against any and all claims, damages, liabilities, costs and expenses (including,
without limitation, the actual fees and expenses of counsel) which may be
incurred by or asserted against any Lender or any such other Person in any way
relating to or arising out of or in connection with or by reason of:

 

(a) any investigation, action or proceeding arising out of or in any way
relating to this Agreement, the Loans, any of the other Loan Documents, any
other agreement relating to any of the Obligations, any of the Collateral, or
any act or omission relating to any of the foregoing; or

 

(b) any taxes, liabilities, claims or damages in connection with the Loans or
this Agreement and relating to any Loan Party, its employees, the Collateral or
Lenders’ or Collateral Agent’s liens thereon; or

 

(c) the correctness, validity or genuineness of any instrument or document that
may be released or endorsed to any Loan Party by the Lenders (which shall
automatically be deemed to be without recourse to Lenders in any event), or the
existence, character, quantity, quality, condition, value or delivery of any
goods purporting to be represented by any such documents; or

 

(d) any broker’s commission, finder’s fee or similar charge or fee in connection
with the Loans and the transactions contemplated in this Agreement, in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of such Indemnitee and regardless of whether such Indemnitee is a
party thereto, and whether or not any such claim, litigation, investigation or
proceeding is brought by the Borrower, its equity holders, its affiliates, its
creditors or any other Person.

 

Notwithstanding anything contained herein to the contrary, the Borrower’s
indemnification obligations under this Section 13.10 shall not apply to any
claims, damages, liabilities, costs and expenses solely attributable to the
Lenders’ gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, and (ii) shall
survive repayment of the Obligations and the termination of this Agreement and
the other Loan Documents.

 

13.11 Savings Clause for Indemnification. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in Section 13.10 above may be
unenforceable because it violates any law or public policy, the Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all matters referred to under
Section 13.10.

 

45

 

 

13.12 Waiver. To the extent permitted by applicable law, no claim may be made by
any Loan Party or any other Person against any Lender or any of their respective
Affiliates, partners, officers, employees, agents, attorneys or consultants for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract, tort or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or the other Loan
Documents or any act, omission or event occurring in connection therewith; and
each Loan Party hereby waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor. Neither Lender nor any of its Affiliates, partners,
officers, employees, agents, attorneys or consultants shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the transactions contemplated hereby, except for its or their
own gross negligence or willful misconduct.

 

13.13 Entire Agreement; Waiver/Lenders’ Consent; Amendment. This Agreement
(including the Exhibits and Schedules thereto) and the other Loan Documents
supersede, with respect to their subject matter, all prior and contemporaneous
agreements, understandings, inducements or conditions between the respective
parties, whether express or implied, oral or written. No waiver of any provision
of this Agreement or any other Loan Document, nor consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing by the Lenders, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement or any other Loan Document shall in
any event be effective unless the same shall be in a writing signed by the
Lenders and the Loan Parties.

 

13.14 Cross Default; Cross Collateral. The Borrower hereby agrees that (a) all
other agreements between the Borrower and the Lenders are hereby amended so that
a Default or an Event of Default under this Agreement is a default under all
such other agreements and a default under any one of the other agreements is a
Default or an Event of Default under this Agreement, and (b) the Collateral
under this Agreement secures the Obligations now or hereafter outstanding under
all other agreements between the Borrower and Lenders and the Collateral Agent,
and the Collateral pledged under any other agreement with Lenders or Collateral
Agent secures the Obligations under this Agreement.

 

13.15 Execution in Counterparts. This Agreement and any other Loan Document may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement or and any other Loan Document by telecopier, facsimile
machine, portable document format or other electronic means shall be as
effective as delivery of a manually executed counterpart thereof.

 

13.16 Severability of Provisions. Any provision of this Agreement or any of the
other Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement or the other Loan Documents or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13.17 Headings. The headings preceding the text of this Agreement are inserted
solely for convenience of reference and shall not constitute a part of this
Agreement or affect its meaning, construction or effect.

 

46

 

 



13.18 Exhibits and Schedules. All of the Exhibits and Schedules to this
Agreement are hereby incorporated by reference herein and made a part hereof.

 

13.19 No Broker’s Fee. Notwithstanding anything contained herein or in any Loan
Documents, the Borrower shall be solely responsible for any broker’s commission,
finder’s fee or similar charge or fee in connection with the Loans and the
transactions contemplated in this Agreement.

 

13.20 Marketing and Advertising. Each Loan Party hereby authorizes and gives
permission for the Lenders and their Affiliates to use the legal or fictional
company name, logo, trademark and/or personal quotes in connection with
promotional materials that Lenders may disseminate to the public relating to
Lenders’ relationship with the Loan Parties. Promotional materials may include,
but are not limited to, brochures, video tapes, emails, internet websites,
advertising in newspapers and/or other periodicals, lucites, pictures and
photographs. Lenders shall provide each Loan Party with a copy of promotional
materials prepared by the Lenders or their Affiliates prior to making such
promotional materials available to the public.

 

47

 





